 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAmerican Furniture Company,Incorporated, a sub-sidiary of Ladd Furniture,IncandU B C Mid-Atlantic Industrial Council,United Brotherhoodof Carpenters and Joiners of America, AFL-CIO Cases 5-CA-18657-1, 5-CA-18657-2, 5-CA-18830, and 5-CA-18884March 24, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn September 9, 1988, Administrative LawJudge John H West issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed cross-exceptions and a supporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm thejudge's rulings, findings,I andiTheRespondent and the General Counselhave excepted to some ofthe judge scredibilityfindingsThe Boards established policy is not tooverrule an administrative law judge scredibilityresolutions unless theclear preponderance of all the relevant evidence convincesus that theyare incorrectStandardDry Wall Products91NLRB 544 (1950) enfd188 F 2d 362 (3d Cir 1951) We havecarefully examined the record andfindno basis for reversing the findingsThe judge inadvertentlystated in secIA par 44of his decision thatemployee James Goodman testified that he had a conversation withChilhowiePlant Superintendent Rouse on February26 1987 Goodmantestifiedthat the conversationoccurred on March 26 1987Member Cracraft who did not participate inSunnyvaleMedical Clinic277 NLRB 1217 (1985) finds it unnecessary to rely on that case in adoptmg thejudges finding that the Respondent violated Sec 8(a)(1) by interrogating employees Debra Parks and James Stewart about union meetings2We agree with the judgethatChilhowiePlantManager DannyKilby in a speech to employees unlawfully informed them of the futilityof selectingthe Union as their collectivebargaining representativeWeconclude that Kilby s statement that he had no intention of accepting theUnion whencombined with his statement that he would dispose of unionsupporters honestly or dishonestly constituted an unlawful expression toemployeesof the futilityof selecting the Union as their collective bargaining representative In reaching this conclusionwe do not rely onGeorgetownDress Corp201 NLRB 102 (1973) We finditunnecessary topass on the judges finding that Marion Plant Manager William Callenby stating in a speech to employees that he had no intention of acceptingtheUnionmade an unlawful statementof futilitybecause so findingwould be merelycumulative and would not affectthe OrderThe judge foundthat the Respondentdid not violateSec 8(a)(3) and(1) of theAct by issuingan oral warning toMichael McGheeWe find itunnecessary to pass on this allegation because thefinding ofsuch an additional violationwould be cumulative and would not affect the OrderWe agree withthe judge s conclusionthat Callenunlawfully interrogatedemployee LarryHall by asking him for advice regarding thecourse of conduct Callen should take towardan employeethatCallenhad heardwas supporting the UnionWe find thatunder all the circumstances the interrogation was coercive In so finding we note that Hallwas not an open and active unionsupporterthat Callen is the plant manager andthat thiswas not an isolated incidentWe note also that theinformationsought by Callen indicatedto Hall that the Respondent wascontemplating action against an employee due to that employees unionactivitySeeRossmoreHouse269 NLRB 1176 (1984) affd sub nomHotel &RestaurantEmployees Local 11 v NLRB760 F 2d 1006 (9th Cir1985)conclusions,2 as modified,but not to adopt the rec-ommended Order 3The judge found that the Respondent violatedSection 8(a)(3) and(1) of the Act by issuing writ-ten warnings to employees Debra Parks and JanieGillespie for violating its no-solicitation or no-dis-tnbution rule Thejudge found further that the Re-spondent violated Section 8(a)(1) by selectively anddisparately enforcing its no-solicitation or no-distribution rule In finding that the warnings violatedSection 8(a)(3) and(1), the judge found that theRespondent failed to present evidence of any spe-cific activityengaged inby Parks or Gillespie thatviolated its rule against solicitation and justified theissuance of the warnings Accordingly, the judgefound,and we agree,that the warnings were issuedto Parks and Gillespie because they wereunion ac-tivists rather than because of any solicitation inwhich they engagedWe conclude, however, thatthe judge'sfinding that the Respondent violatedSection 8(a)(1) by selective and disparate enforce-ment of its no-solicitation or no-distribution rule isnot supported by the facts of this caseThe judgepremised his finding of disparate en-forcement on the issuance of the unlawful warningsin conjunction with his finding that the Respondentallowedantiunionsolicitationanddistributionduring working timeWe find, however, that therecord does not support the judge's finding that theRespondent permitted antiunion solicitation anddistribution during working time There is no basis,therefore,for the finding that the Respondent disparately enforced its no-solicitation or no-distribution ruleThe testimony adduced at the hearing indicatesthat employees distributed antiunion materials atthe timeclock as employees were returning fromlunch In addition,one employee testified that asshe was clocking out she signed an antiunion petition in the possession of another employee standingnear the timeclock, although she was not solicitedto do so The evidence thus indicates that any an-tiunion solicitation took place not during workingtime but as employees were returning from theirlunchbreak or clocking out after their shift The3In the remedy section of his decision the judge inadvertently failedto provide that the backpay due employees as a result of the discrimination against them is to be computed in the manner prescribed inF WWoolworth Co90 NLRB 289 (1950)In addition the judge found that the Respondent violated Sec 8(a)(1)and (3) by giving employee Debra Parks an evaluation in which she received substandard ratings The Respondents personnel manager testifiedthat the substandard ratings had a bearing on the wage increase Parks receivedThe judge however pointed out that the wage increase grantedto Parks was in line with her earlier increase granted prior to her unionactivityAs it is unclear whether the substandard ratings did affect thewage increase received by Parks we leave the resolution of this issue tothe compliance stage of this proceeding293 NLRB No 49 AMERICAN FURNITURE COonly evidence indicating that antiunion solicitationtook place during working time was testimony byone employee that she was given antiunion materialafter being at her job for 5 minutes,since she hadnot received the material as it was being distributedat the end of the lunchbreak This was,however,an isolated incident,and there was no evidencethat the Respondent was aware of its occurrenceWe find that the foregoing evidence is insuffi-cient to establish that the Respondent allowed an-tiunion solicitation during working time In the ab-sence of evidence that the Respondent permittedantiunion or other solicitation during working timein addition to unlawfully issuing warnings to Parksand Gillespie,a finding that the Respondent dispar-ately enforced its no solicitation rule is not warrantedWe shall,accordingly,dismiss the part ofthe complaint alleging that the Respondent violatedSection 8(a)(1) of the Act by selectively and disparately enforcing its no solicitation and no distri-bution ruleAMENDED CONCLUSIONS OF LAWDelete paragraph 3(b) and reletter the subse-quent paragraphsORDERThe National Labor Relations Board orders thatthe Respondent,American Furniture Company, In-corporated,a subsidiary of Ladd Furniture, Inc,Marion,Virginia,itsofficers,agents, successors,and assigns, shall1Cease and desist from(a) Interrogating its employees regarding unionmeetings(b) Interfering with handbilling for organizational purposes(c)Keeping under surveillance a meeting duringwhich employees were engaged in union activities(d)Threatening employees with unspecified reprisals in order to discourage their participation inunion activities(e) Informing employees that it would be futilefor them to select the Union as their collective bargaining representative(f)Threatening employees by indicating that itwould use dishonest means to curb their union support(g)Threatening employees that work would betransferred away from their plant should theyselect the Union as their collective bargaining rep-resentative(h) Interrogating employees and creating the impression of surveillance of their union activities(i)Threatening employees with discharge because of their activities on behalf of the Union4090) Unlawfully discharging employees in retaliation for their exercise of rights guaranteed underSection 7 of the Act(k)Unlawfully issuing warnings to employees inretaliation for their exercising rights protected bythe National Labor Relations Act(1)Unlawfully denying a wage increase in retalia-tion for union activities(m) Unlawfully giving an employee an evaluation containing substandard ratings because of thatemployee's union activities(n)Unlawfully issuing written warnings to em-ployees for violation of the no solicitation or no-distribution rule because of their union activities(o) In any like or related manner interferingwith, restraining,or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the purposes of the Act(a)Offer David Browning and Larry Hall imme-diate and full reinstatement to their former jobs or,if those jobs no longer exist,to substantially equivalent positions, without prejudice to their seniorityor any other rights or privileges previously enjoyed,and make them whole for any loss of earnings and other benefits suffered as a result of thediscrimination against them,in the manner set forthabove and in the remedy section of the judge's decision(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way(c)Remove from the personnel files of DavidBrowning,Larry Hall, Debra Parks,JanieGillespie, and Michael McGhee all documents that relateto the Respondent's actions that have been foundto be unfair labor practices,and make whateverrecord changes are necessary to negate the effectof these documents and the Respondent's unlawfulactions(d)Make Michael McGhee whole for any loss ofearnings he may have suffered by reason of the Respondent's unlawfully refusing and failing to granthim a wage increase effective January 8, 1987, inthe manner set forth above and in the remedy sec-tion of the judge's decision(e)Make Debra Parks whole for any loss ofearnings she may have suffered as a result of theRespondent'sunlawfully giving her substandardratings,in the manner set forth above and in theremedy section of the judge's decision(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security payment 410DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(g) Post at its Chilhowie and Marion, Virginiaplants, copies of the attached notice marked 'Ap-pendix A "4 Copies of the notice, on forms provid-ed by the Regional Director for Region 5, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutivedays in conspicuous places including allplaces where notices to employees are customarilypostedReasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply4 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Postedby Order ofthe NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or protectionTo choosenot to engagein any of theseprotected concerted activitiesWE WILL NOT interrogate employees regardingunion meetingsWE WILL NOT interfere with handbilling for organizationalpurposesWE WILL NOT keep under surveillancea meetingduring which employeesare engaged in union activitiesWE WILL NOT threaten employees with unspeci-fied reprisals in order to discourage their participa-tion in unionactivitiesWE WILL NOT inform employees that it would befutile for them to select the Union as their collective-bargaining representativeWE WILL NOT threaten employees by indicatingthatwe would use dishonest means to curb theirunion supportWE WILL NOT threaten employees that workwould be transferred away from their plant shouldthey select the Union as their collective-bargainingrepresentativeWE WILL NOT interrogate employees and createthe impression of surveillance of their union activitiesWE WILL NOT threaten employees with discharge because of their activities on behalf of theUnionWE WILL NOT discharge employees in retaliationfor their exercising rights protected by the Nation-alLabor Relations ActWE WILL NOT issue warnings to employees in re-taliation for their exercising rights protected by theNational Labor Relations ActWE WILL NOT deny any employee a wage increase in retaliation for that employee's union activityWE WILL NOT give an employee an evaluationcontaining substandard ratings because of that em-ployee's union activityWE WILL NOT issue written warnings to employ-ees for violation of our no-solicitation or no distribution rule because of their union activitiesWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer David Browning and Larry Hallimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to theirseniority or any other rights or privileges previously enjoyed and WE WILL make them whole for anyloss of earnings and other benefits resulting fromtheir discharge, less any net interim earnings, plusinterestWE WILL notify each of them that we have re-moved from our files any reference in their dis-charges and that the discharges will not be usedagainst them in any wayWE WILL remove from the personnel files ofDavid Browning, Larry Hall, Debra Parks, JanieGillespie, and Michael McGhee all documents thatrelate to the Respondent's actions regarding them,which have been found to be unfair labor practices,and make whatever record changes are necessaryto negate the effect of these documents and Re-spondent's unlawful actions AMERICAN FURNITURE CO411WE WILL make whole Michael McGhee for anyloss of earnings, plus interest, he suffered by reasonof our unlawfully refusing and failing to grant hima wage increase effective January 8, 1987WE WILL make whole Debra Parks for any lossof earnings, plus interest, she suffered by reason ofour unlawfully giving her an evaluation in whichshe was given substandard ratingsAMERICAN FURNITURE COMPANY,INCORPORATED,A SUBSIDIARY OFLADD FURNITURE, INCJames P Lewis Esq,for the General CounselRonald G Ingham Esq (Clements Ingham & Trumpter),of Chattanooga, Tennessee, for the RespondentTony DelormeandLarryWyatt,of Marion, Virginia, forthe Charging PartyDECISIONSTATEMENT OF THE CASEJOHN H WEST Administrative Law Judge Theseconsolidated cases were tried in Marion, Virginia, onNovember 2-5 and December 1-3, 1987 1 U B C MidAtlantic Industrial CouncilUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO (the Union)filed charges and amended charges collectively in theabove describedcasesThe General Counsel on July 30issued an order consolidating cases amending the complaintconsolidated complaint and notice of hearing 2The amended complaint alleges that American FurnitureCompany Incorporated, a subsidiary of Ladd Furniture,Inc(Respondent) committed unfair labor practiceswithin themeaningof Section8(a)(1) and(3) of the National Labor Relations Ac, (the Act) Except for certainviolationswhich it characterizesas minimal,Respondentdenies that it violated the ActOn the entire record3 in this proceeding including myobservation of the witnesses and their demeanor, andafter considering briefs filed by the General Counsel andthe Respondent both in March 1988, I make the followingFINDINGS OF FACTIJURISDICTIONRespondent a Virginia corporation is engaged in thebusiness of manufacturing furniture for retail and nonretail sale,as here pertinent at facilities at Chilhowie andMarion, Virginia The complaint alleges, the Respondentadmitsand I find that at all times material Respondenthas been engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act The Union is a labororganizationwithin themeaningof Section 2(5) of theActIIALLEGED UNFAIR LABOR PRACTICESA FactsDuring the first week of January 1987, the Union commenced an organizing campaign at the Chilhowie andMarion plants 4 The alleged unfair labor practices assertedly occurred during this campaign, with one exceptionParagraph 9 of the amended complaint alleges thatsince on or about August 24, 1986, Respondent has maintained the following unlawful ruleSOLICITATIONSExcept by express permission of Management there shallbe no solicitations or distribution of literature on Company property during work hoursOn brief, the GeneralCounsel concedes that the testimony of Respondent spersonnel director, BarbaraMiller, indicates that thewording of the rule, as quoted above, had been superseded some time prior to the events of this case The rule ineffect in 1986 and 1987 does not contain any unlawfullanguageAccordingly this allegation will be dismissedParagraph 8 of the amended complaint alleges that onJanuary 6 Respondent, acting through Assistant ForemanRufus Mitchell at the Chilhowie plant interrogated itsemployees regarding a union meeting Paragraph 15(a)alleges that Respondent acting through Plant ManagerDanny Kilby at Chilhowie on January 6 at the corner ofMain and Sheffy Streets Marion, kept under surveillanceameeting during which employees were engaged inunion activitiesRegarding the former allegationDebraParkswho is an employee of Respondent at itsChilhowie plant 5 testified that some time before lunchon January 6 Mitchell asked her if she heard that therewas going to be a union meeting in Chilhowie Mitchellindicated that he had heard that the Union was going tohave a meeting somewhere in Chilhowie that eveningParks told Mitchell that she was not aware of such ameeting but if he found out where it was she would liketo go Mitchell testified that he did ask Parks about theunion meeting but he asked her as a friend and he assertedly had no knowledge of her involvement with theUnion at that time On brief, Respondent contends thatunderSunnyvaleMedical Clinic277 NLRB 1217 (1985)thisallegation should be dismissed because althoughParks was not an open union adherent assertedly it isclear from her testimony that she was in no way intimidated or coerced by Mitchell s questions UnderSunnyvalesupra in determining whether questioning is coercive, consideration should be given to whether the employee if she is not an open and active union supporterwas especially intent on keeping her support for theUnion hidden from the Respondent,whether there is ahistory of employer hostility towards or discriminationagainst union supporters, if the nature of the questionsiAll dates refer to 1987 unless otherwise indicated2 The complaint was further amended at the hearing2 The General Counsels unopposed motion to correct the transcript atpp 110-121 to reflect the name of Debbie Ball and not Paul is grantedThere is no need to rule on Respondents motion to amend the transcriptto reflect that R Exh 13 was entered since the exhibit was received at p905 of thetranscript* Respondent operates two other plants which is all that remains fromthe nine plants it operated before it was taken over by Ladd FurnitureIncAt the time involved here Respondent employed a little under 250hourly employees at the Chilhowie plant6 She is one of the two or possibly three employees who contacted theUnion in early January about organizing Respondents employees 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas general and nonthreatening, and whether the individuals had a friendly relationship and their conversationwas casual and amicable Here, it was not demonstratedthat on or before this conversation Parks was an openand active union supporter Since she decided to playdumb during this conversation, it would appear that shewas intent on keeping her support for the Union hiddenat that time On the other hand it might be argued thather statement to Mitchell that she would like to gowas, to a degree a declaration However that declarationwas made after he asked the question As will benoted infra, this was not an isolated incident there are anumber of incidents of employer hostility towards or discrimination against union supporters The nature of theinformation sought was very specific and it involved avery important protected union activity, employees getting togetherwith union representatives to discusswhether they want to belong to a union While Mitchelland Parks may have been friends the conversation inquestion occurred in their workplace and it was not limited to general information or Parks feelingsMitchellwas seeking to obtain information from Parks on whichthe Respondent might in turn take adverse action againstemployees Taking all these factors into consideration, inmy opinion the interrogation by Mitchell of Parks wasunlawfulA 2 hour meeting of the employees was held at theUnion Local s hall on Main and Sheffey Streets Marionstarting about 4 p in on January 6 Three of the GeneralCounsels witnesses testified that there was a pickuptruck parked on Sheffey Street across from the front ofthe union hall during themeeting 6Two of these witnesses,Hawthorne and Romans, testified that there was aman in this truck, which had dealer license plates 7 Hawthorne, who was only a few feet away from the truck,identifiedKilby as being the man in the truck Whenasked if he was the man in the truck Kilby testified thatsomebody s lying or mistaken that his pickup truck isa four wheel burgundy Dodge that he did not knowabout the union organizing drive until mid January thathis father works at the Dodge dealership in Marion, thathe did not borrow a vehicle from the Dodge dealershipinMarion inJanuary and that he did not know if he wasat the dealership on January 6 On brief, Respondentcontends that the General Counsels evidence is so garbled as to defy the conclusion that Kilby was presentand that [a]llegedly Kilby sat in a red red and white,B The threewitnesseswere Parks Gary Hawthorne who worked forRespondent at Marionsome yearsago and who now is a union stewardat another company and was at the unionhall for unionbusiness andWilliam Romans who ispresidentof the Local and whowas at the hallthat evening for union business Parksdescribedthe truck as being redand Hawthorneand Romans testifiedthat thetruck was a two tone redtruckwithHawthornetestifying thatthe other colorwas silver andRomans testifyingthat the other colorwas white7Parkstestifiedthat shewas not ina positionto see if anyone was inthe truckand all she could seewas the red front of the truck whichmight explainwhy shedid notdescribe itas havingtwo colors Anotherof the General CounselswitnessesDavidBrowning who was an employee at RespondentsChilhowieplanttestified that justbefore the involved meeting at the unionhallwhich he attendedhe saw the maroonfourwheeldrivepickup truckKilby normally drives to theplant parkedunoccupiedin front of a Dodge automobile dealership in Marion whichis not located on Main orSheffeyStreetsred and silver or maroon Dodge pickup truck dependmg on which General Counsel witness testifiedRespondent s contentionismisleadingin that none of theGeneralCounselswitnesses testified that the truckparked on Sheffey Street that night was maroon Theonly reference to a maroon truck was by Browning andhe was not referring to the truck parked on SheffeyStreet but rather to the truck Kilby normally drives tothe plant, which Kilby describes as burgundy As notedabove Parks was not in a position to see more than thefront of the truck Hawthorne, who was within 10 feet ofthe truck, describeditastwo tone red and silverRomanswho saw more than the front of the truck butwho did not see the truck as closelyas didHawthornedescribed the truck as two tone, red and white Considering the differentdistancesand perhaps the differentlighting involved this difference of opinion regardingthe other color is understandable 8 Moreover, Kilby didnot impressme asbeing a creditable witnessHe knewbefore mid January about the Union s organizing driveAdditionally he made no attempt to explain where hewas the evening of January6Hisfather was not calledas a witnessto testify that his son did not in fact borrowaDodge pickup from the dealership on January 6 Inkeeping the involved unionmeeting undersurveillance,Respondent violated the Act 9Paragraph 7 of the amendedcomplaintalleges that Respondent on January 7 and thereafter at the Chilhowieplant actingthrough Kilby Charles Rouse, who is superintendentof the Chilhowie plant and Supervisor BillKing (the thereafter regarding Bill King is limited toJanuary 8 and 9) more closely supervised employees inorder todiscouragetheir participationin union activitiesBefore treatingthismatterhoweversomething elsewhich allegedly occurred on January 7 warrants mentioningMcGhee, who at the time had worked for Respondent at Chilhowie for over 5 years testified that forthe firsttime in his experiencetherewas asupervisorymeeting before 7 am and that when he arrived at theplant at 6 40a m he saw namedsupervisors leaving themeeting10Parks testified thatwhen she arrived for8 Respondents photographs R Exhs42-45were takenfrompositionswhich would not showthe exact angle of sightfrom the involvedwindow Also it is notedthatRamos observedthe involvedtruck whenitwas driven through the intersection of Mainand SheffeyStreets9 Collectively the testimonyof Parks andMichael McGhee an employee atRespondentsChilhowieplant regarding seeing three womenpass the union hall parkinglot just before the January6 meeting in JudyRhea s car(she isKilby s secretary)contains a number of unexplainedcontradictionsIn this lightand in viewof the factthat one ofthe secretapesJoyceMillerwho was allegedly in the car could take this routeto getto her house whichis locatedonly a shortdistance from the lotand that Rheacould havedroppedMilleroff onherRhea sway to pickup herchildren at a high schoolinMarion in my opinion it has not beendemonstrated that the individuals involved wereengaged in surveillance10 On cross-examinationcounselforRespondenthadMcGhee readinto the recordthe followingpassage from an affidavithe gave to theNationalLaborRelations Board(the Board)The nextmorning I wentin at 7 00 am The maintenance man told DebbieParks thesupervisorswas [sic]all there at5 00 pm [sic]The affidavit doesnot speak toMcGhee seeing the supervisors leaving themeeting and according toMcGhee the time specifiedin the affidavitisnot correctMcGhee subsequently explainedthatwhat he meant by the 7 ainwas that was whenthe plant began operationsfor the day and he actually arrivedwith otherriders 20 minutesearly to geta cupof coffeein the cafeteria AMERICAN FURNITURE CO413work at the Chilhowie plant just before 7 a in that daythe foremans parking lot was dust about full, which wasunusual for that time of day Four supervisors at theChilhowie plant were questioned by the General Counselregarding the alleged unusual early morning supervisorsmeeting Foreman Robert Dorsey who became a supervisor inMarch 1987, testified that Supervisor DwightMumpower, who Dorsey worked with, attended an earlymorning supervisors meeting in January 1987 Rouse testified that he did not recall an early morning supervisorsmeeting before 7 a in on January 7, that supervisorshave met before 7 am but he could not date any suchmeetings and he did not recall if one occurred in January1987, and that he did not recall if the union drive wasever mentioned at the early morning meetings in thewinter of 1987 Assistant Foreman Mitchell testified thatthere was a supervisors meeting early on the morning ofJanuary 7, which he did not attend that after this meeting or more specifically, about 8 am he first learnedabout Parks involvement with the Union, and that hecould not recall who told him Kilby testified that thereisno set time for management meetings that he had noidea whether there was a supervisors meeting on January 7 prior to 7 a in and that while he was sure that theunion drive was one of the topics discussed at a supervisorsmeeting at some time in January 1987, he was notaware of a union meeting with Respondents employeesattending being discussed at any supervisorsmeetingheld in January 1987Regarding the above described allegation of closer supervision,McGhee testified that beginning on January 7and continuing for 4 to 6 weeks he ' was watched veryclosely by supervisors while he worked, that SupervisorsCharles Rouse, Frank Scott, Charles Bennett, and CarlHilton would stand two at a time and watch him duringdifferent periods of the workday and that this differedfrom the usual behavior of these supervisors in thatwhile in the past, before the union drive, they would onoccasion stand and watch what employees were doing,they did not do it to the extent they began doing it onJanuary 7 Browning testified that on January 7 RouseScott and Bennett watched people in his department especiallyhim closely, that usually these supervisorsmoved back and forth throughout his work area all thetime that while he had seen them, before January 7,watch employees work on January 7 unlike the usualfew minute observation, the supervisors watched duringmost of the day that one or two of the supervisorswould watch at a time and that he did not know ifRouse, Bennett and Scott had some work problem thatcaused them to watch him on January 7 In response,Rouse testified that it is his practice to observe any machine or anything where low productivity prevails thathe did not necessarily" have any recollection of watching the area where McGhee worked and that on orabout January 7 he did not have any knowledge withregard to whether McGhee was at that time involved inany union activity Bessie Rouse, who is an employee atRespondents Chilhowie plant and whose husband is adistant cousin to Plant Supervisor Rouse, testified that hewould come into her department, the cabinet room, and"just stand and watch and look at the furnture' RobertPrimm Jr who is a leadman in the rough mill in Respondent s Chilhowie plant testified that from where heworks he could not see McGhee s work station but hepassesMcGhee s work station between 6 and 12 times aday and he has never seen any grouping of SupervisorsRouse, King, Scott Bennett, and Hilton standing watching McGhee work On brief, the General Counsel arguesthat the witnesses Respondent called Bessie Rouse andRobert Primm Jr, did not effectively rebut the testimonyofMcGhee and Browning regarding unlawfully increased supervisionRespondent contends, on brief, thatthe General Counsel has not carried the burden to showthat closer supervision of McGhee or any other employee was engaged in as opposed to the observation of theproduction processes for sound business reasons There isno evidence that Kilby or King engaged in this allegedunlawful conduct Scott Bennett, and Hilton are notnamed in the complaint It appears that it was the practice of Rouse, even before the union drive, to stand andobserve employees, machines, and product The GeneralCounsels evidence is too general and it is not sufficienttomeet its burden of proof Therefore these allegationswill be dismissed 11Paragraph 17(a) of the amended complaint alleges thaton or about January 8 Respondent denied a raise toMcGhee Paragaph 20 alleges that on January 8 Respondent temporarily changed the job of Parks from production clerk to the cabinet room Regarding the former,McGhee testified as followsA Yes, sir I was-Mr Scott approached me at1 30 that afternoon [January 8] and said my reviewhad come in for a raise He told me to go to thecabinet room office That s where we always go forour review and on the way there he come back upto me and told me to go upstairs to the conferenceroom So, we went into the conference room upstairs I sat there for, maybe two minutes, which hehad left the room And he had came back and hesaid come into Charlie Rouse, his officeSowe went into Mr Rouse s office CarlHilton-and Charlie Rouse were present at thetime They were already seated We walked in MrScottwas in front of me and I was right behindhimCharlieRouse told Mr Scott to be carefulwhat he said And we sat down Mr Rouse didabout all the talkingHe said I was making six dollars an hour and Iwas up, almost with leadman pay Said work wasslow and they at that time couldn t give me a raiseAnd he said that I wasn t the only one, that they dhad to do that to other people, too And it got quietfor a few moments Mr Hilton asked Frank Scottwhat the top pay was for a band saw operator andMr Scott started to answer him and he stopped Instead, he held the sheet over, my review sheet andpointed on it to Mr Hilton what it was Mr Hiltoni i The similar allegations 'in par 7 of the amended complaint regardingthe asserted unlawful conduct of two supervisors at Respondent s Marionplant on February 3 will also be dismissed since there is a total lack ofevidence to supportthose allegations 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsaid $7 40 an hour and I thought I heard him clearly the first time, but I asked him if he d repeat himself and he said $7 40 per hourAnd there was nothing else said and I said okayand I got up and went back down the stairs toworkQ Did you ever get a look at the review sheetthat you mentioned while you were there in theoffice on this occasion?A No, sir I did not 12BarbaraMiller sponsoredRespondentsExhibit 16,which shows that between September 29, 1986, andAugust 31, 1987, raises were denied in 20 instances toemployees at the Chilhowie plant, including the involvedraise and a later one involving McGhee Other thanMcGhee, the reasons for the denials are not given exceptthatMiller agreed with counsel for Respondent that theraiseswere denied because of [s]omething that wouldindicate that in managements [judgment] they are unworthy of an increase at that point in timeKilby testifeed that in late 1986 and early 1987, after Ladd acquiredRespondentproductivityhad to be increased andMcGhee worked on the band saws and that area [themachine room area] had been notoriously low on productivity, sowe expected increases there and otherplaces , and that he was sure that other people duringthis period had their wage increases postponed, but hedid not know their names On brief, the General Counselcontends that McGhee s record of raises as covered inGeneral Counsel's Exhibit 21, shows that McGhee received regular increases 13 Assertedly, the denial of theincrease on January 8 was in retaliation for McGhee sunionactivityRespondenton brief argues thatMcGhee was not denied the raise on January 8 for anyreasons related to poor performance and that McGheeis a somewhat hypersensitive person who views all histroubles leading back to his union activity' On the onehand, the General Counsel has shown that McGhee engaged in union activity Respondent was aware of his activityand that there was union animus on Respondent spartOn the other hand, Respondent concedes on briefthat the raise was not denied for poor performance Although Respondent introduced evidence showing thatother employees were denied raises during an 11 monthperiod, the specific reasons for these denials were notgivenRespondent did not demonstrate that any otheremployee had a raise postponed for the reasons given forMcGhee s postponementWithout supporting evidence,conclusionary statements are not sufficient to demonstrate that the involved allegation lacks merit once theGeneral Counsel has made a prima facie showing Otherthan McGhee s union activity, there was no valid reasonsupplied for denying him the raise on January 8 In denying theraiseRespondent violated the Act12 The review sheet was received as G C Exh 2 The raters comments thereon read as follows[d]enied an increase because of low productivity off [sic]handsawThis 6-month review according to therating sheetwas approved by Plant Manager Kilby and Barbara Milleris The exhibit shows that between May 4 1981 and March 15 1987McGhee received 15 raises usually every 6 months or soonerParks testified that on the morning of January 8Chilhowie Foreman Danny Davidson told her that shewas being transferred to the cabinet room for 2 or 3 daysto help catch up that at the time she was in productioncontrol inventorying parts of furniture, that in the cabinet room she put sealant around drawers, stacked drawers, swept floors, relieved workers on the line who weresanding, and put putty on the furniture that the last timeshe was taken off her regular job and sent to the cabinetroom on a temporary basis was for 2 days in the summerof 1986 during which 2 days she performed tasks similarto those she performed during this transfer, that she returned to her regular job on January 13, and that Respondent has a history of transferring employees fromone job to another depending on what suit of furniture isbeing manufactured and what needs to be done 14 BarbaraMiller testified that temporary job transfers occurall the time, that the cabinet department had lost severalpeople and the plant manager did not want to hire anybody to replace them so people were transferred fromother departments to fill those positions, that Parks hadprior experience in the cabinet room since she workedtherewhen she first came to Respondent, and that, asdemonstrated by Respondents Exhibit 10, a number ofemployees were temporarily transferred between October 31, 1986 and August 26, 1987 Kilby testified thatParks was temporarily transferred to the cabinet roombecause he had at that time basically stopped hiring andbegan to utilize other employees, and that temporarytransfers occur daily depending on the needs of differentjobsThe General Counsel on beef contends that Respondent s uncanny timingprovides the most compelling evidence that an unlawful discriminatory motivewas at work (G C Br 16) On brief, Respondentargues that Parks temporary transfer as here pertinent,was not unlawful As Parks concedes, Respondent has ahistory of temporary transfersWithout more the timingof this one does not raise it to the level of unlawful conductParagraph 26 of the amended complaint alleges that onJanuary 9 Respondent unlawfully issued a written warning to Browning Paragraph 28 of the amended complaint alleges that on or about January 9 Respondent improved the terms and conditions of employment of employees by changing their payday from Monday toFriday Regarding the former allegation, Browning testifeed that on January 9 Assistant Foreman Bennett cameup to him and told him that someone complained aboutBrowning driving the forklift too fast, that he said alrighttoBennett, that later that day Foreman FrankScott gave Browning a written warning, the GeneralCounsels Exhibit 4 for almost running over Bennettwith the forklift that when Browning asked if he had tosign the warning, Scott told him that if he did not sign ithewould be terminated that he was not aware ofcoming close to hitting Bennett with the forklift he didnot know that Bennett was around and he did not seeBennett anywhere around him at the time, that he had14 Other of Respondents employees testified that transfers are a frequent occurrence namely McGhee and Marion employee Larry Hall AMERICAN FURNITURE COreceived prior warnings or complaints about how hedrove the forklift and he had been told two or threetimes to slow down, that the insurance inspector toldhim to slow down in the fall of 1986, and that the writtenwarning did not contain the following when hesigned it on January 9Employee had been cited inthree safety inspections for reckless driving of tow motor& had also been counseled by the insurance inspectorFinalWarningBennett testified that he talked toBrowning 8 to 10 times about operating the forklift recklessly, that Browning nearly hit him with the forkliftearly in January 1987, and that he reported the incidentto Scott On brief, the General Counsel points out thatthe thrust of Browning's testimony as to the alleged January 9 incident is that he did not know anything aboutalmost hitting Bennett when it supposedly happened andhe said so when he was given the warning On brief, Respondent contends that Browning had a history of dnving the forklift too fast and that his driving should not beimmune from criticism simply because he attended aunion meeting The General Counsel makes a prima facieshowing in that there was union activity by Browning,knowledge by Respondent along with antiunion animusRespondent has not met its burden of coming forwardwith evidence that it would have taken the action notwithstanding Browning s union activity Browning had ahistory of operating the forklift improperlyHe testifiedthatwhen he was first told of a complaint regardingdriving too fast on January 9 that he said alrightAsnoted, infra, it appears that Respondent on brief, placesBennett's credibility into question regarding his allegedApril 25 warning to McGhee According to BennettMumpower was standing with him when Bennett had tojump out of the way of Browning's forklift to avoidbeing hit Respondent called Mumpower as a witness buthe did not corroborate Bennett regarding this matterBennett is no shrinking violet If he had to jump out ofthe way in order to avoid being hit he would have saidsomething to Browning on the spot He did not I do notbelieve that Bennett is a credible witness in light of histestimony regarding the above described McGhee matterand his testimony regarding Browning s termination, astreated infraConsequently Respondent has not comeforward with evidence to overcome the General Counsel s prima facie case case Respondent acted unlawfullyin issuing this warning to BrowningWith respect to the change of the payday, FrederickSchuermann, Respondents president and chief executiveofficer, testified that when he first came to the Companyyears ago the Company paid on Friday, and it paidevery 2 weeks that the Company went from a 2 weekpayroll to a weekly payroll in 1981, that in a very shorttime it became clear that the Company could not processa weekly payroll and have it done by Friday and so thepayday was changed to Monday that Respondent hasone centralized payroll department in MartinsvilleVirginia, that in 1983 the Company began to change itscomputerized payroll system inMartinsville and thechange was completed in April 1986, that all the payrollfor all the plants is run simultaneously, that in the fall of1986 during executive meetings it was suggested that thepayday be changed to Friday that the Company's data415processing and payroll departments suggested that thechange be delayed to the beginning of the year becauseof vacations,etc, taken during December,and that thechange was implemented at all of Respondent's plants onthe same day in January 1987 15 The General Counsel,on brief,contends that even if such changes were contemplated in 1986 Respondent has totally failed to account for the timing of the actual events, that the evidence suggests that the final decision or at least the allimportant timing rested with the plant managers, andthat it can hardly be a coincidence that the changes reacted neatly to the union campaign CitingChurchill'sSupermarket Inc,285NLRB 138 (1987),CraftMaidKitchens,284 NLRB 1042 (1987),andBaton Rouge Hospi-tal,283 NLRB 192 (1987),Respondent argues, on brief,that an employer has a right to implement changes midcampaign when they were made before the advent of theunion campaign Also, Respondent contends that if it hadimplemented the change at all plants other thanChilhowie and Marion,the General Counsel would havealleged discriminationContrary to the General Counsel's assertion, the timing in the change of the paydaywas not left up to individual plant managers The changewas made at all plants on the same day Callen testifiedthat he was not sure Two other of Respondents witnesses, Schuermann and Kilby,were sureMoreover, asindicated above,the payroll system is centralized andcovers all of Respondents plants, including the MarionplantOn the other hand,the timing of the change regarding what time of day the employees received theirpaychecks was left to the discretion of individual plantmanagers,except that such change was not to take placeuntil the change in the payday was implemented Consequently the timing of this change did not fully rest withthe plant managers Such change if it did occur was notto take place until early January Respondent has provided a plausible explanation for the sequence of eventsParagraphs 28 and 29 of the amended complaint will bedismissedParagraph 10 of the amended complaint alleges that onor about January 12 Respondent,acting through Rouseand Barbara Miller, maintained and enforced the aforementioned no solicitation rule selectively and disparatelyby more strictly enforcing it at the advent of the unioncampaign Paragraph 11 alleges that since on or aboutJanuary 12 Respondent has maintained the followingruleEmployees are prohibited from talking duringwork about matters that are not job relatedParagraph26 alleges that on or about January 12 Respondent unlawfully issued a written warning to Parks On January15 Par 29 of the amended complaint alleges that on or about February20 Respondent improved the terms and conditions of employment of employees at the Chilhowieplantby changing the paytime from the end ofthe shift to 2 p in Schuermann testified that during the executive meetrags inlate 1986 he suggested that when the plants began to receive thepaychecks for a Friday payday that the checks be handed out in the factory before the end of the shiftand notat the timeclock at the end of theshiftSchuermannexplainedthat supervisors could take the opportunityto express appreuation and wish the employee a good weekendBarbaraMiller and Kilby testified that the changein the timethe paychecks weredistributed occurred at the same time that the change in the payday occurred at the Chilhowie plant 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD12 Parks received a warning notice, which she refused tosign(G C Exh 12) The warning lists the dates of theviolations as January 7 through 9 and it reads, as herepertinent,Employee was told that she violated theCompany policy on solicitation Interrupted work fornon job related reasons Employee was also warned forunsatisfactory job performance by being absent from herwork area without permissionParks testified that shereceived this warning in Barbara Miller s office with her,Rouse, and Davidson present, that Rouse read the warning to her, that Rouse then said that her counts were inaccurate, that counting was something she did on herregular job and she had been transferred off her regularjob since January 8, that she denied the assertions in thewarning notice and asked what she was soliciting, andthat Rouse did not tell her Barbara Miller testified thatduring this meeting Rouse explained to Parkswhat therule was, and that the warning was for soliciting duringworking time Three of the General Counsels witnesses,James Goodman, Janie Gillespie, and Carol Armstrong,testified about employees and at least one assistant foreman sellingproducts in the plant None, however, testifeed unequivocally that this was done during workingtimeArmstrong testified that specified products apparently were sold by an employee in the finishing room inthe presence of Assistant Foreman Carl Haynes Armstrong did not testify exactly when during the day thisoccurredAccordingly, the possibility exists that thetransaction occurred at other than working time Onbrief the General Counsel contends that the timing ofthiswarning provides the most compelling evidence thatan unlawful discriminatory motive was at work and thatunder the guise of enforcing a supposedly valid no solicitation rule Respondent harassed a known union supporterRespondent on brief, contends that none of the witnessestestified that solicitationswere allowed duringworking time , that accordingly there is no evidence ofdisparate treatment by allowing nonunion solicitationduring working time and that there is no evidence thatany rule prohibiting employees from talking during workabout matters that are not job related was ever implemented in January 1987 Taking the allegation in paragraph 26 first, the General Counsel has demonstratedthat Parks engaged in union activity that Respondentwas aware of her union activity, and that there was aunion animus on the part of Respondent the GeneralCounsel has made a prima facie case On the other handthe only testimony Respondent elicited regarding the assertion that Parks violated its no solicitation rule on eachof the 3 days following her attendance at the first unionmeeting held for Respondents employees was the testamony of Barbara Miller that the warning was for solicitmg during working time During the meeting in Miller soffice Parks denied that she had violated the rule andasked for the specifics Conclusionary statements by BarbaraMiller are not enough to overcome the GeneralCounsels prima facie showing i 6 Specifics were not pro16 Parks prior warnings do not demonstrate a businessjustification onJanuary 12vided during the meeting in Miller s office and they havenot been provided on this record Consequently, one isleft to conclude that Parks received this warning solelybecause of her union activity, which conduct on the partof Respondent is a violation of the Act As pointed outby Respondents employees, Dorothy Heath and BerthaLee Simons, whose testimony is treated infra, Respondentallowed antiunion solicitation/distribution duringworktime The General Counsel has demonstrated thatRespondent violated the Act by selectively and disparately enforcing its no solicitation/distribution rule Thereisno evidence on this record that on January 12 Respondent implemented a rule prohibiting employees fromtalking during worktime about matters that are not jobrelatedConsequently, this allegation will be dismissedOn January 13 Parks returned to her prior jobParagraph 26 of the amended complaint alleges that onJanuary 14 Respondent unlawfully issued a writtenwarning to Browning The employee warning notice,General Counsels Exhibit 5, reads clogged up hog afterseveral verbal warningsThe warning, which is the 1stNOTICE, is signed by Rouse and Scott Browning refused to sign it The hog is actually a grinding mechanism used to pulverize wood scraps so that they can beblown into a furnace and burned Conveyor belts are utilized to get the wood to the hogThe conveyor beltutilized by Browning is also fed by another belt at apoint beyond where Browning loads scrap onto the beltThe belt utilized by Browning travels some distance upan incline to a 2 foot square opening into the verticalchute above the hogThe 10 foot high vertical chutemeasures 5 by 5 feet at the top and this is reduced toabout 3 by 3 feet at the bottom where the wood goesinto the grinderWood that is longer than 2 feet must beplaced on the belt so that it can clear the opening Buteven though care is exercised in placing the wood on theconveyor the wood can move in transit to the hogespecially in light of the fact that scraps from anotherconveyor belt drop onto the conveyor belt BrowningutilizedWood jams at the opening and in the chute evenwhen Browning is not involved Regarding this notice,Browning testified that on January 14 he dumped a loadof scrap wood on the conveyor and went back to his department that Bennett came back to Browning s department and told Browning that the hog was clogged andhe should go and unclog it, that later that day Rouse inthe presence of Scott told Browning that they werehaving a lot of trouble with the hog and he was goingto have to sign a warning for stopping it up that he toldRouse that he did not do it and he refused to sign thewarning, that he had never received a written warningbefore about clogging the hog , that he had receivedfour or five verbal warnings about stopping up thehogthat if he is dumping strips it does not matterhow fast or how slow he dumps them because they hangup at the opening or in the chute and that his last verbalwarning was in December 1986 The General Counsel,on brief contends that the record shows beyond disputethat thehog or the conveyor leading to it becameclogged up to 100 times per year and by no means wasnecessarily due to Browning s fault and that the likeliest AMERICAN FURNITURE CO417reason for the January 14 warning was to set the stagefor Browning s precipitous termination on January 30On brief,Respondent argues that Browning received anidentical written warning on December 9, 1986, 1 monthbefore any alleged involvement with the Union (R Exh13 0), and that here there is an admitted history of similaror identical job misconduct occurring before theadvent of union activity,but only after is similar discipline thought to be for discriminatory reasons In effect,Browning testified that Respondent's Exhibit 13 G is afabrication in that the document purports to be signed byhim and he denies that he signed it In other words, it ishis position that the employee signature on the warningnotice is a forgery I agree As noted above, GeneralCounsels Exhibit 5which was also received as Respondent s Exhibit 13 J, specifies clogged up hogafterseveral verbal warnings'Emphasis is added Rouse andScott both signed, General Counsel's Exhibit 5, the January 14 employee warning notice Both of these supervisors also signed Respondent's Exhibit 13 G, which assertedly is an employee warning notice for overloadinghog issued December 9, 1986, and which assertedly wassigned by Browning If in fact Browning was given theabove described December 9, 1986 notice by Rouse andScott,why would these two supervisorssign a notice 1month later which indicated only that after severalverbalwarnings"with no reference to the alleged written warning of December 9, 1986 In my opinion the December 9, 1986 notice, along with the September 9, 1986notice(R Exh 13 D), which Browning also denies signing,were fabricated most likely at the same time (cornpare the similarity of the handwriting and the writing instruments utilized in the same places on both and theirdissimilarity from other warning notices given to Browning)which would have been after the January 14 warning notice to Browning 17 The General Counsel hasmade a prima facie case in that he has shown thatBrowning engaged in union activity on January 6, Respondent was aware of his union activity, and there wasunion animuson the part of Respondent Contrary to Respondent s contention on brief, before January 14,Browning had never received a written warning forclogging the hogThe hog clogged when Browningor other people used it In the past a supervisor wouldsay something to Browning if it was concluded thatBrowning was at fault Now Respondent found it necessary to build a written record, even fabricating so as tobe able to say that there was a written record evenbefore the commencement of the union activity In myopinion, the motivating factor for this, the January 14warningwas Browning s union activity ConsequentlyRespondent acted unlawfully in giving Browning thiswarning Parks was transferred to the cabinet room onJanuary 1417 Interestingly the note at the bottom of the January 9 notice forReckless driving on forkliftR Exh 13 1 which note Browning as indicated above testified was not on the notice when he received it doesnot refer to R Exh 13 D the September 9 1986 warning for Drivingforklift too fast The safety inspector complainedbut rather R Exh 13I indicates thatEmployee had been cited in 3 safety inspections forreckless driving of tow motorKilby and Barbara Miller testified that lists of what supervisors could and could not do during an organizational drive were passed out to managers in mid January (RExh 2 )Paragraph 6 of the amended complaint alleges that onJanuary 17 Respondent, acting through Judy Rhea at theHull Building,Marion,kept under surveillance a meetingduring which employees were engaged in union activitiesRegarding this allegation, McGhee testified that heattended a union meeting at the Hull Building in Marionon January 17 at 7 p in, that he rode to the meeting withRomans andHawthorne in the former s pickup truckthat on the way to the meeting they pulled into the parking lot of a pizza establishment next to the Hull Buildingthat they saw Rhea, a secretary at the Chilhowie plant,sitting in a car with another female that he did not recognize the other individual that he, Romans and Hawthorne left the pizza parlor parking lot, circled the localunion hall, and returned to the pizza parlor parking lot,thatwhen Rhea and the other female both of whomwere wearing big hats, saw them they, Rhea and theother female, put onsunglasses,that he and the othertwo men pulled up behind the car Rhea was driving andthey took down the license plate number, that he and theother two men then went to the Hull Building that asthey exited the pizza parlor parking lot to go to the HullBuilding he saw Callen in the passenger seat of a cardriving by on Main Street, that from where the car occupied by Rhea was parked he doubted the occupantscould see who was in the cars going up the driveway onthe west side of the Hull Building which driveway wasabout 200 feet away, but they could `get a good makeon the vehicle , that he did not know why Romanspulled into the pizza parlor parking lot and that thedriveway on the the east side of the Hull Building wasabout 75 feet from the car that Rhea was in Hawthornetestified that heMcGhee, and Romans rode to the meeting together that as they passed the pizza parlorMcGhee said he thought he saw two individuals fromAmerican Furniture s Chilhowie plant that they drovearound the Hull Building and then entered the pizzaparlor parking lot that McGhee then named the two females in the involved car and said that they were secretaries from the American Furniture plant in Chilhowie,that the two females had floppy hats on that Romansgave him the license plate number and he wrote it downthat he and the other two men left the pizza parlor parking lot and went to the Hull Building, that as they wereexiting the pizza parlor parking lot he saw a person who,based on Hawthorne's prior working at American Furniture sMarion plant, he believes was Callen drive by inthe passenger side of a car, that he was absolutely certainthatMcGhee identified the two people by name that hewas not sure that it was Callen in the car which passedthe pizza parlor parking lot that night, and that Romansdid not come into the meeting but rather parked histruck underneath the stairwell at the entrance to thewest side of the building Romans testified that as theypassed the pizza parlor parking lot that night McGheesaid he thought he recognized someone sitting in a carthat they drove around the Hull Building and then 418DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpulled into the pizza parlor parking lot and stoppedbehind the car in question, that the two females in thecar had hats with earmuffs and they put on sunglasses,that he read the license plate number to Hawthorne whotook it down, that McGhee said that he believed thatone was Barbara somebody, that he did not recall whetherMcGhee gave the name of the other female that hedoes not recall if he and the other two men left the pizzaparlor parking lot and returned later, that he parked histruck on the east side of the Hull Building and remainedoutside the Hull Building and watched the car thatstayed there for about 1 hour, and that the occupants ofthe car did not go into the pizza parlor during that 1hour Rhea testified that the involved car belongs to hermother in law, that she and her daughter drive the carthat she did buy pizza at the involved facility that thelongest she sat in a car at that pizza establishment was 15to 20 minutes, that she never sat in the car in questionwith another person in the involved parking lot for anextended period of time, and that she does not rememberwhether she ever took that car to the involved pizzaparlorThe General Counsel, on brief, contends that Rhea spositionwith Respondent was such as to constitute heran agent of Respondent, and that Rhea admitted that thecar in question belonged to her mother in law and thatshe sometimes drove it Respondent argues on brief thatthe testimony of McGhee, Hawthorne and Romans regarding this allegation differs dramatically that whileRhea might have been at the involved pizza parlor onJanuary 17 under no circumstances was it for companydirectedor tolerated surveillance purposes and thatRhea s duties as secretary to the plant manager do notgive her a charter to do what the General Counsel contends as Rhea has no managerial or supervisory authorityand no specific authority to surveil union meetings (RBr at 30) There are numerous unexplained factual discrepancies in the above described testimony of the General Counsels witnesses Although this does not warrantdiscrediting these witnesses, considered as a whole, theGeneral Counsels evidence is not reliable enough to findthatRhea was present for the purpose alleged near theHull Building on the evening of January 17 Consequently, there is no need to go into the question of whethershe may or may not have been acting as agent of Respondent This allegation of the amended complaint willbe dismissed 18Paragraph 15(b) of the amended complaint alleges thaton or about January 19 and 20 at the cabinet room department in the Chilhowie plant Respondent actingthroughKilby threatened employees with unspecifiedreprisals in order to discourage their participation inunion activities James Stewart an employee at Respondent sChilhowie plant, testified that he attended theabove described January 17 union meeting that the following Monday, January 19 Kilby came up to him inthe plant and saidYou re going to get in some troublejust be careful and watch yourself , that the nextday January 20, when Kilby passed his work station he18 Parks attendedthis union meetingeceived a unionpen and shelater wore it at work ona string aroundher neckaskedKilbywhat he meant the day before and thatKilby then saidBe careful and watch yourself, youknow what I mean and I know what I mean but youknow I can t say nothing , that his work partner, JackieHaven, would have been close enough to overhear eitherthe above described Monday or Tuesday conversationthat he first met Kilby when he came to work for Respondent that before he came to work at Respondent sChilhowie plant he did not hang aroundwith any ofKilby s relatives that Kilby took an interest in him afterhe came to work for Respondent, that he told Kilby thathe and his wife were having troubles, that Kilby nevercounseled him about his personal affairs that he couldnot recallKilby ever expressing any concern to himabout the people that he socialized with, and that Kilbycould have been talking about an entirely different subsect and he read into it union because he attended aunion meeting on January 17 Kilby testified that aboutthe time in question he told Stewart in the plant that Ifelt like he was getting in trouble, and if he needed anyhelp let me know that Stewart and his wife separatedand Kilby was told by someone that Stewart got into afight at a party the weekend before, that Stewart had ablack eye that Monday, that he did not know that Stewart was involved with the Union that the next day in theplant Stewart asked him what he meant the day before,that he then said,Well you know what I in talkingaboutkeep yourself straight and if I can help youletme know and that there were several other employees in there and he did not want to engage in conversation about Stewart s personal life in front of them TheGeneral Counsel on brief contends that Kilby s admitted statements were lightly veiled warnings and his explanationwas thoroughly implausibleRespondent onbrief argues that for Kilby to be found to have violatedthe Act byissuing athreat, he must have had the intentto do so and here Kilby denied any threat or intent tothreaten Stewart and that in a situation in which the supervisor s comments are ambiguous and refer to a subjectother than the Union or union activity it should be concluded that they are insufficient to warrant the finding ofa violationStewart is creditedHis conclusion thatKilby was referring to his union activity was warrantedOn January 20 Kilby saidYou know whatImean andI know what I mean but you know I can t say nothingIfKilbywas referring to Stewart s social life Kilbymight not have wanted to discuss this subject in front ofother employees but that would have been a matter ofchoiceHowever, Kilby saidIcant say nothingWhat Kilby was referring to was the aforementioned listofWHAT YOU CAN T DO DURING AN ORGANIZATIONAL DRIVE," (R Exh 2), which as notedabove, was distributed to Respondents supervisors at theChilhowie plant in mid January Item 7 on the list readsConduct yourself in a way which would indicate to theemployees that you are watching them to determinewhether or not they are participating in union activitiesKilby s statements violated the ActParagraph 10 of the amended complaint alleges that onJanuary 21 Respondent acting through Rouse and BarbaraMillermaintained and enforced Respondents no AMERICAN FURNITURE COsolicitationrule selectively and disparately by morestrictly enforcing it at the advent of the union campaignParagraph 12 alleges that on January 21 Respondent,acting through Robert Primm at the Chilhowie plant,more strictly enforced work rules concerning employeesleaving theirwork area following the advent of theunion campaign Paragraph 26 alleges that on January 21Respondent unlawfully issued a written warning to JanieGillespieOn January 21 Gillespie received an employeewarning notice, which indicated that the date of the alleged violation was Monday January 19 (G C Exh 8 )The warning notice is signed by Rouse and BarbaraMiller with a notation that the employee refused to signitThe warning explains that assertedly Gillespie violatedcompany policy or more specifically `Employee wastold that she had violated the Company policyon solicitation, Interruptingwork for non ,job related reasonsAny further violation of company rules which are notconsistent to company policy will result in disciplinaryaction up to & including termination' Gillespie gave thefollowing testimony regarding what was said when shereceived the warning from Rouse and Barbara MillerA Mr Rouse said that they had wrote me up forsoliciting on the job and that he would read it tome, so he read what this paper here has And, Iasked him something what did he mean solicitingand he said I was talking when it wasn t job relatedand that someone had come to him and told himthat I was talking not job related And I said well,what do you mean and he said well, I can t sayAnd I said-he asked me to sign the paper and Isaid if you 11 go get the person that told you andconfront me with what they said, and if I said it,yes 111 sign the paper And, Barbara looked at meand she said well, you don t have to sign the paperQ Was there further conversation among thoseof you in that room after that9A No that was all that was said Barbara neverdid say anythingQ Had you in fact, done anything that might explainwhy they claimed that you had violated anyruleA Nothing out of the ordinaryWe alwaystalkedyou know, about our families or anythinglike that, you knowQ Was there anything they said in that officethat pinpointed just what it was that you were supposed to have-or when it was that you were supposed to have got out of lineA No sir Whenever I asked Mr Rouse to goget the person, he said I can t do thatRouse did not testify about this matter The only witnesscalled by Respondent who testified about this matter wasBarbara Miller who testified that she spoke with Gillespie in January 1987 regarding her solicitation of anotheremployee that Rouse was there that Gillespie was toldthat she could not solicit during working time but shecould solicit at breaktime, lunchtime, and before andafterwork that she never told Gillespie that she could419not discuss the Union or any other nonwork relatedmatter while she was working, that when Gillespie askedRouse what he meant by soliciting Rouse replied thatsolicitingwas trying to get someone to join an organszation or to buy something or solicit them to do something , and that she did not remember Gillespie askingwhat she had done that violated the rule in question TheGeneral Counsel, on brief, contends that Gillespie wasone of only three individuals whom Debbie Ball namedunder questioning by Supervisor Robert Primm, whichmatter will be treated more fully infra that there is testamony that when Gillespie attended a union meeting atthe Hull Building on January 29 she was already knownfor her union sympathies, and that fact may reasonablybe inferred to figure in the issuance of the warning onJanuary 21, that Miller's testimony did not detail whatact or acts of Gillespie were supposed to have violatedRespondents no solicitation rule, that, therefore, Gillespie's account that Rouse stonewalled her demand forparticulars as to what she was supposed to have done isuncontested, and that the only reasonable conclusion isthat Respondent was cracking down in the aftermath ofthe meeting at the Hull Building of January 17 and thatthe lightning struck this particular employee either because of Gillespie s reputation or her close relationshipwith (and physical resemblance to her sister) Susan Armstrong, who attended the January 17 union meeting Respondent, on brief, argues that crucial to this issue is thefact that Gillespie did not deny that she solicited anotheremployee during working time, but sought to justify itbecause others had done the same for nonunion reasonsand had not been disciplined and that the testimony ofthe witnesses to alleged disparate treatment however donot support the General Counsels theory As indicatedabove regarding January 12 which applies equally toJanuary 21, there is sufficient evidence in this record toconclude that Respondent selectively and disparately enforced its no solicitation ruleThe evidence, consideredas a whole demonstrates that even before Gillespie attended her first union meeting she engaged in union activity in the plant and Respondent was aware of it Thewarning states that Gillespie interruptedwork for anonjob related reasonMiller testified that Gillespie wasnot told that she could not discuss the Union or anyother nonwork related matter while she was workingApparently it is Respondents position that an employeecan talk about nonwork related matters during worktimeso long as it does not interrupt work Respondent hasnot demonstrated that Gillespie did in fact interruptworkWithout such a showing, there is no lawful business justification on this record for the warning noticeConsequently one is left with but one reason for thewarning notice and that reason Gillespie s union activity,makes the warning an unlawful one in violation ofthe ActArmstrong testified that she attended her first unionmeeting on January 17 at the Hull Building in Marionthat on or about January 21 she worked in the cabinetroom at Respondents Chilhowie plant that she and employeeFuzzy Ray, left their work stations 5 minutesbefore the lunch buzzer sounded, that she went to the 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfinishing room to get her lunch out of her locker, thather foreman, Robert Primm, told her not to leave thecabinet room early to go to the finishing room, that shedid not know that there is a rule at American Furniturethatyou are to stay on your job until the buzzersounds, i 9 that employee Shortie Ollinger also left beforethe buzzer sounded that she asked Ollinger if Primmsaid anything to him that day about leaving the workarea before the buzzer sounded, and Ollinger said Primmhad not spoken to him about this, that Primm is notRays foreman that she has worked for Primm for 4years, and that Primm never told her before January 21and she never overheard Primm tell another employeethat it was his policy that you remain in the departmentuntil the whistle blows Three employees20 who workedunder Primm collectively testified that Primm told employees for years that they should stay in the work areauntil the whistle sounds, that there was no change in thispolicy, and that while some employees do leave the department before the whistle sounds they do not leavewith Primm s knowledge The General Counsel on brief,contends that after Pnmm attended a union meeting atthe Hull Building she cracked down on Armstrong forher trip to the locker room before the bell sounded, andthat the testimony of Respondents witnesses fail to showthatPrimm ran a tight shipRespondent on brief,argues that the credible evidence is that employees havebeen told to remain on their jobs until the whistle blewfor eons because that was the rule The General Counselhas not demonstrated that Respondent, throughPrimm more strictly enforced work rules concerningemployees leaving their work areas following the adventof the union campaign The evidence of record demonstrates that this rule has been in effect for yearsWhileemployeesmay not have always followed the rulePrimm constantly reiterated the rule and it was not demonstrated that Primm knowingly allowed any employeeto violate this rule Consequently this allegation will bedismissedParagraphs 15(c) (d) (e), and (f) of the amended complaint collectively alleges that Kilby on January 23 at theChilhowie plant cafeteria during speeches to assembledemployees threatened employees (1) by stating that hewould use illegal means to curb their union support (2)thatwork would be transferred away from their plantshould they select the Union as their collective bargaining representative and (3) that the plant would closeshould they select the Union, and by telling employeesthat he had no intention of accepting it, informed employees that it would be futile for them to select theUnion as their bargaining representative Paragraph 16(c)alleges that on January 23 in the packing department atthe Marion plant, Respondent through Callen, by tellingemployees that he had no intention of accepting it informed employees that it would be futile for them toselect the Union Paragraph 17(b) alleges that around19 Another of the General CounselswitnessesMcGhee testified oncross examinationthat one of the rules in the employee handbook mdicates that the employee is supposed to stay in the workarea until thewhistle blows20 The three employees are Linda StillwellMary Cox and HaroldTrentmid January Foreman Raymond Williams threatened employees by stating that the Union could cost a lot ofpeople their jobs Respondent held meetings with its employees atChilhowie andMarion on January 23Chilhowie employee McGhee testified that he attended ameeting at 10 30 a in on January 23, the second of twomeetings, and employees from the maintenance department the lumber yard, the rough mill machine roomand sanding room attended that there were about 175employees there in addition to Plant Manager Kilbywho presided, and supervisors who stood along the wallsof the cafeteria, that Kilby had some papers and he gavea speech, and that it appeared that Kilby read some ofthe speech and then he talked to the employeesMcGhee testified further regarding Kilby s statements atthe meetingHe [Kilby] was very disappointed with the employees for talking Union Said he did not want itand he wouldn t accept it and he went onto [sic]say about bringing in the third party-the CarpentersUnion-would be the biggest disater [sic] forthe Company He said that-at that point he saidthat we were on a trial period for Ladd-a Company that we had to make it look good for them Andhe said the Union people were no do gooders Theywere-all they wanted was money out of yourpocket and to take food off your tableHe read some of the speech out Well basicallythe parts I've just went over and I can rememberHe quit reading because he wasn t looking down atthe paper He was looking up and talking to thepeopleHe said in all honesty before Ladd wouldlet a Union come in they would sent [sic] whatwork we had to Martinsville-that the plants theyhad shut down up there-or they would keep itover in North Carolina He also stated that look atall the work that s being shipped overseas That weshould be thankful that we ve got a jobMr Kilby said that he dealt with his friends betterthan he did with his enemies He said those pushingthe Union would be disposed of honestly or dishonestlyMcGhee said that there were no questions and answersat the end of the speech, that the speech lasted about 15minutes and Kilby stopped reading and began speakingextemporaneously about 8 minutes into the speech, thatthereafter Kilby read some more of the speech before heclosed and that Kilby spoke about a strike that occurredatLadd Furniture in Waynesville, North Carolina andhe indicated that 86 people lost their jobs Stewart testifled that he attended an employee meeting at 10 am atthe Chilhowie plant on January 23, that Kilby read someof the speech and that he spoke off the top of hishead , that Kilby said regarding those who were pushing the union that hewould fight us to the fullest ofthe law, and he said he d get us all honest or dishonest"that he was in the second group to hear the speech thatthere were about 50 people in the audience that Parks AMERICAN FURNITURE COwas in his group, that the speech lasted 30 minutes, thatKilby read about 25 percent of the speech, that Kilbywould look down and then up as he gave the speech,that the fight to the fullestextentof the law portion ofthe speech was not read, that when Kilby looked upStewart assumed that he was speaking off the top of hishead , and that in an affidavit he gave to the Board heindicated that he did not think Kilby read the speech because when he left the room he did not have anything inhis hands James Goodman, who was an employee at Respondent s Chilhowie plant, testified that he attended anemployee meeting at 10 am on January 23, that Kilbyread some of the speech and then he got upset and started talking off the top of his head , that Kilby said 111be damned if I let the union in the plant" that he did notpay attention to Kilby s speech after that, that when hereturned to his department he told Foreman Williamsthat having a union would be the best thing that everhappened to the plant, and Williams just shook his headand stepped back down off the line and went on ' thathe did not include in an affidavit he gave to the Boardthat Kilby told the employees he would be damned if hewould let the Union in at the plant and that subsequently he remembered this [f]or the simple reason I wouldlike to see that plant pay out their butt for the way theydone meBrowning testified that he attended the samemeeting asMcGhee and Parks on January 23, that Kilbyappeared to read most of what he said and he appearedto ad lib some, that Kilby said that some people weretrying to organize the Union, that he was going to doeverything in his power to fight it, and that the Unionwould not be good for the Company or the employeesand he was not about to let it in, that he wasmistaken inhis testimony about Parks attending the same meetingand he made the mistake because she normally workedin his department but she was working in a different department at that time, that the affidavit he gave to theBoard states that Kilby looked to be reading what hesaid and that Kilby said that he would do everything inhis power to legally fight the Union Alexander Mutteran employee at Respondents Chilhowie plant, testifiedthat he attended an employee meeting on January 23 at10 30 a in that McGhee attended the same meeting andthat Kilby both read and spoke extemporaneouslyWell he [Kilby] said he wouldn t accept theUnion They was people trying to push the unioninto the company and he wouldn t accept it andhe d dispose of anyone honest or dishonest if they[sic]was a union to come into the plant the plantthereHe threatened to close the plant down sendoutwork to MartinsvilleNorth Carolina if theunion got in He said something about some unioncards if you signed a union card there was no wayyou could get it back And that s about all I can remember in the speechMutter testified that Ball Stewart, and Goodman werenot at this meeting because they were in different departments that Browning worked in the machine room andmachine room employees attended the same meeting thathe attended but he did not recall whether Browning attended the meeting that an affidavit he gave to the421Board readsHe said he would dispose of anybody thathad anything to do with the union legal or illegal Hewas reading that part , and that the affidavit should havereadhonest or dishonestGillespie testified that she attended an employee meeting at the Chilhowie plant at 10a in on January 23 that other employees included ArmstrongGoodman, Stillwell, and everybody in the finishing room attendant, and that when Kilby gave his speechhe read some and at other times she could not tell if hewas reading or talkingHe [Kilby] said that they had knowledge that aCarpenters Union was trying to come in and thatwe did notneed a union,thatwe had him that wecould come and talk our problems over with Thatif the union come in, it would be a disastor [sic]And this is not in order, its just as I can recallAnd he said that they would not accept a Carpenters union and that was a fact And he quoted thatwas fact again And, that he dealt better with hisfriends than he did with hisenemiesAnd that thepeople pushing the union didn t pay the other-didn t pay the salary And that he would disposehonestly or dishonestly of anyone pushing theunion And we could take notes if we wanted toGillespie said that she did not recall if Kilby was readingwhen he said he would dispose of anybody honestly ordishonestly, that when she gave the Board an affidavit inFebruary 1987 she indicated that she thought Kilby wasreading when he said honestly or dishonestly , that shesaw Parks taking notes throughout the speech, that Kilbywas looking at Parks when he said that anybody cantake notes, that Kilby said something about a strike butshe could not recall what he said and that she could notrecall anything in Kilby s speech dealing with plant closureHeath testified that she attended an employee meeting at Respondent's Chilhowie plant on January 23 andthat she recalls that Kilby said something about movingthe work somewhere else Parks testified that she attended Kilby s 10 05 a in speechWell, he [Kilby] started by saying that he wasvery disappointed that certain employees were talkmg Union He said I've made mistakes, the Company s made mistakes and we ve made mistakes butwe ve treed to make this the best Plant And thethird party-the Carpenters/Joiners Union has disrupted-and about that time he saw me taking notesand he say, go ahead and take your notes [G CExh 13 ] Take them home and read them So, hegot real red in the face Then he says-wait aminute-let me get my thought togetherSaid he did not want and he will not accept theCarpenters Union and he would do anything honestly or dishonestly to keep it out He said that itwas a fact that he would dispose of anyone pushingthe Union or having anything to do with the UnionAnd said the Union were not do gooders Theytake money out of your pockets-away from yourfamilyHe told them not to sign a Union card orattend the meetings I can t remember all of it 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHe said don t sign a card and do not attend themeetingsHe said bringing the Union in would bethe biggest disasterParks said that Kilby read portions of his speech but shecould not say for sure what portions he read because shewas taking notes that she did not think that Kilby saidanything about the plant closing because of the Union orthat work would be sent to Martinsville or overseas andthat she heard these statements at another meeting, thestatements were made by a leadperson who has no supervisory authority, and Kilby was not there RegardingKilby s 10 am, January 23 speech, Armstrong testifiedWell,Mr Kilby came in and we were alreadyseated and he came in and he had a piece of paperin his hand and he just stated that he was very disappointed that some employees were talking unionHe said that he thought to bung the Union into theCompany would be a disaster He said, go aheadtake your notes, take them home with you, readthemHe said that he would dispose of, honestly or dishonestly, anyone having anything to do with orpushing the Union And he said that he really appreciated and he really meant that he appreciatedthe people that were not participating in this matterHe said the people that were pushing the Uniondidn t pay your wages If you had a problem, cometo him That s what he was there for And that sabout all I can rememberArmstrong said that she could not tell if Kilby read anyof the speech that she did not recall Kilby saying anything about a plant closing or work being taken awayfrom the Chtlhowte plant and that she did not hearKilby say that he was going to discharge people legallyor illegally but rather that he said that he would disposeof them honestly or dishonestlyKilby testified that hegave a prepared speech (R Exh 40) to the employees inthe Childhowie plant on January 23 (twice) and on January 26 that he did not speak extemporaneously butrather read the speech with the notes he added'21 that hedid not depart from the text that he did not use thewordsuse illegal meansor words like that that he didnot say that work would be transferred away from theplant if the Union came in, and that he did not say that ifthe Union succeeded that the plant would close BarbaraMiller testified that she attended both of Kilby s January23 speeches to the employees, that he read the speechbriefly glancing up at times, that she also attended Cal21 The notes are as follows I d like to talk to you about somethingserious that could affect all of usYou missed a talk on Friday andAfternoonon p 1 Tru for through YouNot brag but factandTelling you on p 2 in the form of dues membership fees finesetcandYou think they re here to be your friend for nothing on p 3One of the biggest furniture manufacturers in the U S APeriodPeopleand good on p 4 and With false promises and Look atboth sides of all situations ask questions demand honest answers look atthe people who are trying to organize and ask yourself if these peoplehave your best interest at heart If you do this you will find the answerThank you on p 6lens speech that he gave to Respondents Marion employees on January 23, and that Callen read the speechProduction Superintendent Glen Musser testified that heattended Callen s January 23 speech to employees, andCallen read the speech Larry Hall and his wife Gingerboth testified that as employees of Respondent in Marionthey attended Callen s January 23 speech, and thatCallen both read the speech and he spoke extemporaneouslyLarry Hall testified that Callen said that he woulddeal in a legal way with anyone caught dealing with theUnion Simmons, an employee at Respondents Marionplant, testified that she attended the meeting at theMarion plant about 3 p in on January 23 that Callensaid that he would do anything to stop the Union fromcoming in regardless of what it was and he did of wantanybody signing any cards and if they got a call to justhang up, that Callen read the entire speech and thatCallen did not say that he would close the plant or transfer the work if the Union came in Callen testified thathe gave one speech to the Marion employees on January23, and that he read the speech (R Exh 39) The typedspeech is the same as the one Kilby gave Like Kilby,however, Callen made some changes and additions to thetyped speech One readsAlsosome of you havebeen getting phone calls from people who work in otherplants to come to meetingsTreat it like an obscenephone callHang uplAfter all itis anobscenephone callOn beef the General Counsel contends that while Respondent insists that at neither plant did the speakerdepart from the written speeches the testimony of anumber of witnesses, particularly to the two speeches atChilhowie indicates very significant departures fromsuch written text, and that both plant managers made itclear that they did not want the Union and to this Manager Kilby added coercive particulars which can hardlyhave been lost on his audience Respondent on briefcontends that there is a total lack of continuity in theGeneral Counsel'switnessestestimony regarding whatKilbysaidon January 23 and that the only credible orplausible evidence is the written draft itself that Kilby slooking up from the text was in no way extemporaneously speaking that Kilby s and Callen s saying that theyhad no intention of acceptingitisa statement of theirintent and is perfectly permissible under Section 8(c) ofthe Act since they did not state that they would not dealwith the Union were one voted in but rather their intentionwas to resist the Union s entranceAtlanticForestProducts,282 NLRB 855 (1987), that there is not oneword in Kilby's speeches that tells the employees that itwould be a futile act for them to support the Union, andKilby and Callen merely pointed out the well known potential pitfalls to union representation,Standard ProductsCo 281 NLRB 141 (1986) that the allegation that Kilbysaid that he would useillegal'meansto curb union activity neither makes sense nor is it supported by the evidence, that none of the witnesses testified that Kilbysaid,illegalthatKilby said that he would use everylegal meansat his disposal to resist the Union which is alawful expression that Kilby s indication of what happened at Waynesville, viz, the product was shipped to AMERICAN FURNITURE COother plants in the face of a strike is a permissible expression of free speech under Section 8(c) of the Act andit isnot a prediction of what will happen that only oneof the General Counsels witnesses testified that Kilbythreatened to close the plant if the Union came in, thatwitness Mutter was not candid in giving an affidavit to aBoard agent, that Parks testified that she did not thinkthat Kilby said anything about closing the plant becauseif he had she would have included it in her notes andthere is no mention of this in her notes, and that Goodman s affidavit to the Board originally indicated that hetold Kilby and not Williams that a union would be good,andTo suggest that such a comment, whether [it involved Kilby or Williams], threatens a loss of jobs is asinine'(R Br at 62 )Taking the last above described allegation first, thereisno evidence on this record that Williams threatenedemployees by stating that the Union could cost a lot ofpeople their jobsAccordingly, that allegation will bedismissedThe prepared speech that both Kilby andCallen read states on page 2 thereof,UNION-COMING INIHAVE NO INTENTION OF ACCEPTING IT Allegedly Respondent was informingemployees that it would be futile for them to select theUnion I agree In determining the meaning that thesewords conveyed to the audience, involved considerationmust be given to the level of the audience, as they arenot members of sophisticated tribunals law professors,scholars [or]labor lawgrammarians'Georgetown Dress Corp,201NLRB 102 116 (1973) As notedabove, Respondent takes the position that because thespeech does not state that Respondent would not dealwith the Union if it was voted in, the statement meantonly that it was Respondents intention to resist theUnion's entranceBut that is not what Respondents twosupervisors saidNo attempt was made to qualify the Ianguageused so that if in fact this was Respondents position at that time it was conveyed to the audience Anumber of the employees testified to the plain unqualifled meaning of the words in question Accordingly,there is merit to thisallegationRespondent violated theAct when it informed the employees of the futility ofsupporting the Union It appears that Kilby did not usethewordsillegalmeansinhis speechRather anumber of the witnesses testified that he said that unionactivistswould be disposed of honestly or dishonestlyThey are credited The speech was really directed at theunion activistsThe very first paragraph of the speechsets the tone and direction withLET ME TELL YOUWHAT I THINK ABOUT PERSONS WHOENGAGE IN THAT SORT OF ACTIVITY' WhenKilby got to page 2 of the prepared speech I WILLFIGHT THOSE PERSONS WHO ARE PUSHINGTHE UNION WITH EVERY LEGAL MEANS ATMY DISPOSAL " he was not satisfied to read just that,he had to add the note not brag but fact" to the draftWhen he gave the speech he still was not satisfied withwhat he was reading He took it a step further and toldthe union activists that he would dispose of them honestly or dishonestly As indicated infra, that is exactly whathe did In putting them on notice that this was his intent,he threatened employees in violation of the Act There423were twomeetingswith different groups of employeeson January 23 The collective testimony regarding thethreats to transfer work and close the Chilhowie plantwas elicited from two employees who attended thesecond and smaller meeting that day Testimony fromGillespie,Parks, and Armstrong that they could notrecall threats to transfer work or close the plant becausethey attended the first speech does not mean that suchthreats did not occur during the second speech BothMcGhee and Mutter testified that Kilby threatened tosend their work to Martinsville They are credited Sucha threat violates the ActMcGhee testified that Kilbysaid that certain of Respondents plants had been shutdownMcGhee did not testify, however, that Kilbythreatened to close the Chilhowie plantOnly Muttertestified that such a threat was made This would havebeen a very serious threat Yet no one else corroboratesMutter Perhaps he misunderstood Kilby when he mentioned that certain other plants had been closed PerhapsMutter assumed that when Kilby threatened to transferthe work he at the same time was threatening to closethe plantMcGhee s testimony about the second speechwas pretty explicit In my opinion, if Kilby threatened toclose the plant McGhee would have so testified This a]legation will be dismissedParagraph 16(a) of the amended complaint alleges thaton January 27 in an office at the Marron plant Callen interrogated employees and created the impression of surveillance of their union activities Paragraph 16(b) allegesthat on January 28 Callen,in anoffice at the Marionplant, threatened employees with discharge because oftheir activities on behalf of the Union Larry Hall testifeed that at Respondents Marion plant on January 27, inthe shipping office, Callen, after asking Randy Barber tostepoutsidesaid he wanted to talk to me and ask me someadvice Said he heard one of his old buddies, and hethought he brought him up better than that hadbeen talking Union at one of the Union meetingsHe said what would you do's I said I d talk to himabout it He said thank you for that adviceHall said that the next day while he was in Musser soffice Callen came in and said to him I like that advicethat you gave to me and he said I asked somebody sopinion on itwhat they would do if they s aused and he said that they said I d fire the son of a bitchand his wife bothCallen testified that he did ask Hallhow he would felland being in my positionhe found out that someone who he hadtrusted and I d brought on carefully through theyears, had felt that they could go against the company and ourplant management,with reference toorganizinga union inmy plant At that time I wastalking to Mr Hall I did not know that he was anactive participantCallen testified that he was referring to Johnny Gullionwho assertedly was a friend of Hall's that other employees had reported to him that Gullion had been active intrying to organize a union in the plant that Hall said the 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDperson should be given another chance that the following day he saw Hall in a superintendent s office and hetoldHall that he had talked to other people and thatHall had given him good advice, that he did not indicatetoHall that people would be discharged or terminatedbecause they had been involved in the Union, that in theconversation of January 28 no mention was made of MrsHall, that in the conversation of January 28there was uhthe other gentlemen that Imentionedhad a girlfriend in the plant and severala lot of my employees refer to him [sic] ashiswife away from home And that was the wifethat was referred to Other people had said that weshould get rid of him and his wife, too And I'dhate to get that gentleman in trouble, but that s theway it isCallen further testified that on January 28 he told Hallthat other people told him to get rid of him and his wifebut it was not a reference to Hall or his wife that henevermentionedGullion's name in the first or thesecond of the above described conversations, that hehoped that Hall would tell Gullion to forget about theUnion, that he assumed that Hall knew who he was talking about and that Mrs Gullion does not work for RespondentAs noted above, Mrs Hall does work for Respondent in its Marion plant, which is supervised byCallenOn brief, the General Counsel contends that inthe first conversation when Callen asked another employee to step outside there was no reason why Callenshould not have mentioned Gullion by name if in factGullion was being discussed, and that while Callen s version is stunning in its ingenuity Hall s version, detailing athreat only slightly veiled, is far more believableRespondent on brief, argues that under either version therewas no interrogation that there is no evidence that Hallwas engaged in union activity at the time and thereforethe comments could not have been directed at him thatCallen denies Hall s assertion that Callen said that othersadvised to discharge the unnamed individual and hiswife that no one in management had any idea at thattime that Hall was engaged in union activity and thatthe impression of surveillance contention is di minimisCallen unlawfully created the impression of surveillance and he unlawfully interrogated HallAlso, contrary to Respondents contention on brief Callen admitted that others advised the discharge of the man and hiswife If Callen was indeed referring to Gullion, he couldhave said so To credit Callen's version one would haveto credit his testimony that he assumed Hall would knowwho he was talking about during the first conversationand he would have to assume during the second conversation that Hall knew that the individual had awifeaway from home in the plant Callen testified that hehopedHallwould speak to Gullion ConsequentlyCallen was attempting to use Hall to convey the threatto Gullion or he was threatening Hall or both It mattersonly that in making the statement to Hall Callen was unlawfully threatening employees because of their unionactivityLindaAtwella former employee at Respondent sChilhowie plant, testified that the Union held a meetingat the Hull Building on January 29 and that she andDebbie Ball, among others, attendedGillespie testifiedthat she attended this meetingParagraph 27 of the amended complaint alleges that onJanuary 3022 Respondent unlawfully discharged BrowningHe gave the following testimony regarding what occurred that dayQ Mr Browning, what was the last day that youworked for the plant?A January 30th 1987Q And what happened that day?A I was going about my regular job and I hadpicked up a dumpster from the band saw took itback to the hog to dump it, and I noticed that itwas stopped up again when I got about the loaddown it So I went outside to unstop it and while Iwas outside unstopping it Rufus Mitchell come byand saw me and he went back in the plant and thenFrank Scott and Charles Minnic came out and sawme, stood there and watched me for a few minutes,and then they went back in the plant I finished unstopping it,went back around, finished emptyingthe dumpster and then went back to my departmentand they came and told meFrank Scott cameand told me that they wanted to see me upstairs Hetook me up there and told me they was going tohave to let me go for stopping up the hog and Itold him my material wasn t what had stopped itupAnd he paged Charlie Rouse and Bennett andRufus Mitchell and told them what I saidQ And did any of these people say anythingabout what had happened9A Bennett said he didn t see anything but myscrap on the conveyor at the time but what I wasdumping was cut outs off of table tops, triangulercut outs and what had hung it up right over thechipper head was long stripsQ So you didn t agree withA No sir I did notQwhat he had said Do you have any ideaof who had put in whatever it was that blocked itup?A Whoever was running the rib [sic] sawsQ And you really wouldn t know who that was'?A No, sirQ Did you point that out in any way to thepeople that were there in the office?A Yes, sir I did22 Ballwho is an employee at Respondents Chilhowie plant testifiedthat about 12 p in on January 30 Supervisor Robert Pnmm told her thathe had heard that she went to a union meeting that she told him yes shedid that he asked her who was there and she told him the names of thepeople she knew that before that meeting it was common knowledgethat the three people she named were strong union people and that thethree were Susie Armstrong Janie and Marlins Ball did not know thelast names of Janie and Marlins Primm who at the time of this hearingwas working for another employer in North Carolina was not called torefute this allegation the General Counsel indicated that he went into todemonstrate knowledge AMERICAN FURNITURE CO425Q Did they say anything further about it or didthey justdisagreewith you?A Rouse askedRufuswhat theywere runningback there [on the rip saw in the rough mill] and hesaid he thought they were running popular [sic] IthinkA And Rouse then told me that they should goahead and pay me off and send me home If I hadany grievances, I could file with the NLRBQ Was there popular [sic] that was being runA What I saw looked to be popular [sic] andoak, I think I'm not good at judging what kind ofwood it isQ When you say what you saw meaning whenyou unstopped it?A Yes, sirQ Did that end the meeting in the office?A I told Charlie Rouse thatwell, I wasscared and I told him that my attending the firstmeeting was a mistake I didn t say what meeting orsay anything about where it was or anything I just[sic]my attending the first meeting was a mistakeand that I wished he would reconsider And, hesaid he didn't know anything about any meeting Hedidn t have time for such things and that to goahead and pay me off and send me homeRegarding his termination, Browning testified that he didnot know of anyone who had been terminated for stopping up the hog, and that he received unemploymentcompensation but the decision was being appealed bytheCompany Chilhowie Plant Superintendent Rousetestified that on January 30 the assistant foreman in themachine room Bennett came to him and told him thatBrowning had stopped up the hog that he toldBennettto get Foreman Scott and Browning and bring them tohis office, that Browning contended that thematerialthat clogged the hog came from the rip saw, that he sentfor the assistant foreman of the rough millMitchell tofind out what kind of material was being cut on the ripsaws in the rough mill, that he asked Mitchell what typeof material was found in the hog at the place it wasstopped up and Mitchell said that it was oak and cut offmaterial from the machine room and that they were cutting poplar and there was no poplar material in the hogstopped up at that time that he told Browning that hehad been repeatedly warned and Rouse had no alternative but to terminate him that Browning said that hewas sorry that he had some association with the Unionand had been to a meeting, that he said that he did notknow anything about Browning attending a union meeting, that at that time he did not know about Browningbeing involved in the Union, and that he gave twoverbal warnings to Browning within 6 weeks of his termination for clogging the hog and he told Browningduring the second warning that it was his final warningMitchell testified regarding January 30 that he was onhisway back from the maintenance shop and he sawBrowning unstopping the hog outside the building thatBrowning s tow motor was sitting at the dumpsite andthe dumpster was in the unload position, that he toldBrowning s assistant foreman,Bennett that later that dayhe was called to a meeting with Bennett, Scott, RouseHilton and Browning that the only thing he was askedwas what he saw outside the building and he thoughtScott asked him the question, that Browning said that itwas scrap off the rip saw line that had stopped the hogup, that he sawwhen it was dug out and laying outbeside the hog, actually what it was was pointers off thetables,off the finish mill band saw", that during themeeting only Browning mentioned the Union and he saidthat he made a mistake in attending a meeting, that whenhe first saw Browning unstopping the hog from outsidethe building he did not see what kind of wood was involved, that he observed the wood approximately 1 hourlater, that during that 1 hour period the hog was in operation, that the wood he saw was outside, that he wentback 1 hour later becausewe like to know what is stopping it up and who is stopping it up, so we can try andprevent it", that when he first saw Browning unstoppingthe hog outside the building Mitchell saw the wood thatwas involved but he came back 1 hour later to see whatelsemight have been there, that the corners of the tableswere triangleswhich were 18 by 18 inches, that twicehe has seen Browning dump a load of scrap wood on thebelt without distributing it by hand, that he did not recallwhat material was involved and that Browning shouldnot ever have dumped the entire contends at one timeeven if the pieces of scrap were very small RegardingJanuary 30, Bennett testified that Mitchell told him thatBrowning had stopped up the hog and was outside unstopping it, that he walked up the belt and saw the stockthat was on it that he then got Scott and they both wentoutside and watched Browning throw material out of thehog, that 20 minutes later Scott told Browning to go tothe office, that he and Scott talked to Browning and toldhim thatwe was going to have to let him go , thatwhen Browning said it was not his material Bennettcalled Rouse that later in the meeting, after Rouse arrived,Mitchell was called in to verify what you know,what was in the hog, what had stopped it up and whathave you that Rouse then told Browning that he wasterminated that Browning then apologized, indicatingthat he went toone union meeting andif that had anything to do with it he would never go again that Rousesaid that he did not know what Browning was talkingabout that when he and Scott decided to fire Browninghe did not know that Browning had been to a unionmeeting that a couple of months before Browning s termination he spoke to Browning twice about the way hedumped scrap on the conveyor, and that when the hog isstopped up the employees in Mitchell s departmentthrow scrap on the floor William Gray, who was calledby Respondent and who is employed at Respondent sChilhowie plant, testified that as a salvage saw operatorhe works in the rough mill and one of his functions is toplace wood that cannot be salvaged on a conveyor beltthat takes the wood to the hog, that it was his policythat if he or any of the other saw operators in the roughmill stopped up the hog he would unstop it but if somebody else stopped it up he would not unstop it, that onJanuary 30 Browning dumped a load of scrap that con 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsisted of thin end panels from tables that were 4 or 5 feetlong, that the conveyor belt got stopped up and Browningwent outside and unstopped it, that a fewminuteslaterBrowningdumped another load of the same thingand then went outside to unstop the hog, that when thehog gets clogged wood backs up on the conveyor belt,that the scrap involved on January 30 is not the shapeand size of material that the machine room producesmost of the time, that the hog got stopped up two orthree times a week during the year before Browning wasfired, that if wood 4 feet long gets through the 2 by 2foot opening into the chute it is possible that woodmight not drop in such a way that it clears the 3 by 3foot opening at the bottom of the chute leading to thegrinder, that he was not sure where the stoppage occurred on January 30, and that the wood on the conveyor belt could shift as it goes up the 15 foot incline to theopening to the hog LarryHarper,who replaced Browning, testified that he has never clogged the hog, that thethree times he experienced stoppages they occurred atthe opening to the chute, which leads to the hog, that ineach instance it involved strips about 3 or 4 feet long,that although he took care to make sure that the woodwas placed on the conveyor by hand correctly the posetion of the wood changed as it went up the 25 foot incline on the conveyor, which is on rollers and that thereisanother belt that dumps wood on the hog conveyorand knocks the wood he places on the hog conveyor outof placeBarbaraMiller testified about Browning s disciplinary history, Respondents Exhibit 13 and she sponsored an exhibit Respondents Exhibit 37, that shows sixemployees were terminated for poor performance, includingBrowning,between July 1985 and September1987 ExcludingBrowning, the terminations were for different types of poor performance, and Respondent didnot assertthat any of the others was terminated for clogging the hogThe General Counsel on brief, contends that to sendforMitchell to verify the cause of the stoppage after Supervisor Bennett had already told Scottyou can seewhat has it stopped up ' and then to proceed to terminate Browning before Mitchell actually determined thetype of wood involvedsuggestsa rush to judgmentbetter explained by Browning s protected activity thanby the supposed deficiency in his performance and thatall the elements for a prima facie case i e, protected activityRespondent's knowledge and antiunionanimus arepresent and the evidence of pretext is so strong as to preelude analysis underWrightLine,251NLRB 1083(1980) enfd 662 F 2d 899 (1st Cir 1981), cert denied455 U S 989 (1982) Respondent argues, on brief thatmaintenance department records of problems with thehog before January 30 and after clearly show a patternsupportive of Respondents claim that Browning was aloose cannon when it came to job performance, Respondent s Exhibits 20 through 26 and that Browninghad a history of work problems and was properly terminatedAs noted above part of that disciplinary history twoof Browning's alleged written warnings were in myopinion, fabricatedBrowning testified that before hesaid anything about attendinga union meeting Rousesaid,They should go ahead and pay me off and sendme home If I had any grievances, I could file with theNLRBRouse never specifically denied making thisstatementBrowningiscreditedConsequentlyRouse,not Browning, first brought up an activity that might beprotected by the Act Browning testified that no one wasever fired for clogging the hog Respondent does notrefute this In the approximately 18 months beforeBrowning was fired only three other employees wereterminated for poor performance Respondent did notdemonstrate that anyone else has ever been terminatedfor clogging the hogWhen the evidence of record, assummarizedabove, is considered as a whole, one mustconclude that at times whether the hog (either at theopening to the chute or at the bottom of the chute) clogsisbeyond the control of the person who dumps scrapwood on the involved conveyor belt As the GeneralCounsel asserts, there was a rush to judgment here OnJanuary 30 Browning was first told that he was terminated before it was even determined whether he was atfaultThe General Counsel has made a prima facie casein that he has demonstrated that Browning engaged inunion activity, Respondent knew, and there was antiunion animuson the part of Respondent This is a pretextsituation 23 If it were not, Respondent has not shown abusinessjustificationRespondent has not shown that itwould have terminated Browning notwithstanding hisunion activityRespondent violated the Act in terminating BrowningOn January 31 Heath, an employee at RespondentsChilhowie plant complained to Supervisor Primm aboutbeing harassed by another employee who was against theUnion Primm pointed out to Heath that the individual inquestionwas trying to keep a third party out of theplantHe also told her that if she signed a petition that aspecified employee had against the Union she would beleft alone by the antiunion forces Later Heath signedthe petition at the timeclock although she wanted toremain neutralLarry Hallwho as noted above was formerly employed by Respondent at its Chilhowie plant, testifiedthaton January 31, a Saturday, he stopped in theevening to buy cigarettes at Miller s Place in Chilhowiethat fellow employee John Hayes was in the store andHall asked him what he thought about the Union thatMaintenance Foreman Boyd Mabe walked into the storeand overheard what Hall said and that Mabe com23 On brief Respondent asks[i]f in fact he attended the January 6thunion meeting and if in fact the evidence against him is conjured up ashe claims why wouldthe Companyhave waited until January 30Perhaps it was a question of timing Respondent throughSupervisorPnmm s interogation of Ball demonstrated that it knew about the unionmeeting the nightbefore January 29Respondent apparently had someinformation regarding who attended as Pnmm was able to tell Ball thathe knew she had attended the meetingPerhaps theywere concernedabout howmany employees were expressing an interest in the UnionPerhaps Respondent decided that it was time to send a chilling messageto the employeesObviouslythe use of the word perhaps indicates thatthis is an exercise in speculation admittedly the matter treated in thisfootnote is speculation The conclusions reached in the bodyof the decision are not however speculation No reliance was placed on the speculation in this footnote in reaching the conclusions regarding Browning stermination AMERICAN FURNITURE COmenced a cussing on this Said we s all going to getfiredThat we didn t need no Union and we wouldn tgoing to have no jobs and we s all going to get fired forgoing for the Union' Mabe testified that he was in Miller s, a local grocery store in Chilhowie, in late Januaryand he had a conversation with Hall, that when he wentto the door Hall asked him to sign a card, that he toldHall,no, I 11 tell you, you take those damned cards andstick them in your ass I ve got other things I need to do,Iam t got time tomesswith you' , that about 2 or 3weeks later Barbara Miller kidded him about having anargument in one of the stores uptown and he told her atthat time what wassaid,thatwhen Miller kidded himshe did not know Hall was involved, that when he discussed the incident with Miller he named Hall, that inthe intervening 2 weeks between the incident and whenhe spoke with Miller he did not tell anyone at Chilhowieor Marion about what happened because this was a offwork thing, and people have argumentsoff the joband I don t take it back to the job I didn t figure it wasa concern of them' that he never mentioned his conversation with Hall in the store to anyone in management orsupervision at the Company before he discussed the incident with Miller that part of Miller s family owns thegrocery store, and that he told Miller that Hall askedhim to sign a card but he refused Barbara Miller testifiedthat on February 14 her husband told her that he hadheard that Mabe had been in a fight at Miller s, thatwhen she went to work the following Monday, February16 she told Mabe that she had heard that he had someproblems downtown and she asked him what happenedand that he told her about the incidentParagraph 27 of the amended complaint alleges thatRespondent unlawfully discharged Larry Hall on February 2 Hall testified that on February 2 leadman JamesHalsey told him that Assistant Plant Manager Musser ofthe Marion plant, wanted to see him, that Halsey AssistantForeman Douglas Testerman, and Musser had ameeting regarding a frame mitering job that Hall andHalsey performed the week before, that there was aproblem on the mitering on a number of the frames thatHall had operated the machine involved and Halseycaughtalmost all the frames coming out of the machine that Musser said that he was going to give Hall awarning and he wrote it out (R Exh 19), that Hall saidthat he was not going to sign the warning because he didnot do it in that the leadman was the one who caughtthe frames and he said they were all right that Mussersaid that he did not care and if you don t sign it youcan'twork here that he said that he was notsigningsomething he did not do, that Testerman escorted himout of the plant, that neither Musser nor Testerman evertold him before February 2 that he hadto sign a warningor he would be terminated, that he agreed that the workwas defective that although he operated the machine involved Halsey was the boss andwhat he said wentthat Halsey looked at about 90 percent of the frames andsaid they were all right and that was the best that couldbe done and that he refused to sign the warning becauseHalseywent and showed them to Musser and he said itwas alright Prior to that And that s when he said goaheadHalsey testified that Musser asked him who mi427tered the frames and he told him that it was Hall, thatMusser asked him and Hall what happened to the framesthatMusser told Hall that he was going to have to givehim a quality warning for it Larry told him he was notgoing to sign no quality warning And he told Larry thatthat was company policy to sign a quality warning , thatHall handed him the scale and calipher that Hall used,that Testerman escorted Hall to his car, that he receiveda quality warning for the bad mitering (R Exh 18), andthat he did not hear, in this meeting, anything to theeffect that Hall could refuse to sign the warning and stillbe employed by Respondent Musser testified that onJanuary 31, Saturday, they discovered that many of theinvolved frames had incomplete miters that two employees worked that morning sanding the frames so that theycould be used, thatWhen we have something thisseverewe give our employees a quality warning andnote it on the back of their pink slip, and they sign it toacknowledge that they received the warning , that hetold Hall, "I'm going to sign it to acknowledge that theyreceived the warning', that he told Hall, I in going togive you allwhich I meant Halsey and Hall botha quality warning" that as he wrote out the warning on the back of Hall s pink slip Hall said that he wasnot going to sign it that before he could complete writing the warning and sign it Hall handed Halsey the scaleand ruler that Hall used, that Hall repeated again that hewas not going to sign it and Musser said,Well youknow our policy that in the past Hall has refused tosign a warningthat 300 to 400 frames were defectiveout of the 1600 to 1700 frames which were run altogether that Hall said there was something wrong with themachine that he told Hall if there was something wrongwith the machine all the frames would have been wrong,that a quality warning has never been used to justify atermination,that he did not have a prior sign that Hallwas considering quitting,24 that the machine can get outof adjustment that the angle of the miter cut on the 18inch frame was correct but for some unexplained reasonthe last one half inch of the cut looked like it kicked outor did not hold that the operator should have stoppedthe machine when he found the defective material thatwhile the cut was being made Hall would have had noway of knowing, that Halsey would have been the firstto see the mistake since he was taking the frame out ofthe back of the machine and that notwithstanding thefact that there wasa leadman takingthe product off themachine, if there was a problem with the product, whichshould have been seen by the leadman behind the machine the operator who works in front of the machine isalso held responsible Testerman testified that during themeetingMusser said that he was going to have to givea quality warning for the bad quality of the furniture ,thatMusser then took a pink slip, the warning andasked Larry to sign it for the quality problem that wasthereLarry said he wasn t going to sign it that MussersaidLarry you know it s company policy to sign andLarry said I in not going to sign it that Hall then gave24 Halsey and Testerman also testified that Hall had not given anypnor sign that he was considering quitting 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHalsey his calipher and scale and that he escorted Hallout of the plantOn brief,theGeneral Counsel contends that we haveonlyMabe s word for it where he stated that BarbaraMiller was the first person in management he told abouthis verbal exchange with Hall in Miller s store that presumably the verbal exchange between Mabe and Hallhad already become common knowledge, that the evidence does not bear out Respondents claim that Hall resigned in some sort of momentary pique and that whenCallen in their conversation of February 3, as treatedinfra, saidWhen you refused to sign that warning, youautomatically quitRespondent was merely fulfilling thethreats enunciated theweek beforeRespondent, onbrief,argues that Hall was found by the Virginia Employment Commission to have voluntarily quit his employment,25 that a claim could be made that Hall wasconstructively discharged,but it was not alleged and,moreover,itwould be without substance,that here Hallshould have signed the quality if that is what Musser directed and he could have challenged the perceived25 Thedecisionof the Commonwealth of Virginia Virginia Employment Commission in the matterof LarryHallR Exh 17 and the Iranscript ofthe hearingin thatproceedingR Exh 33 were received in evidence here UnemploymentCompensationBoard findingsabout why acertain employer/employee relationship caseshave probativevalue butare not controlling in a Board proceedingDuquesneElectric212 NLRB142 (1974)The Virginia Unemployment Commissiondecisionwill begiven no weighthowever becausethe conclusions reached there arebased on errorsabout what the record there shows More specificallytheOPINION portion ofthe Commissions decision reads in part asfollowsIn this case even though the claimant alleges he was discharged areview of the recordreflects the claimant s testimony is not the mostcredible testimonyin the recordThere is considerable conflict in theclaimants own testimonyas to whether or not thesuperintendenttold himhe could not work if he did notsign the warning At onepoint the claimant testified concerning the superintendent tellinghim if he did not sign the letterhe could not work TheclaimantstatedHe said if you didn t signityou didn t work there [Tr34 1 Later whenthe claimant was questioned about being informedby the superintendent that he couldn t work there the claimantstatedNo not byMr Musserby the foreman [Tr 38 ] In response to the following questionWhy do you think you you re[sic] testimony is that MrMusser said to you uh sign it or youcant work here or words to that effect9the claimant answeredYes sir [Tr 40 ]Contraryto the Commissions opinion there is no conflict regardingthe citedtestimony on pp 34 and 38 of the transcript Contrary to theopinionof the Commission on p 38 theclaimant was not being questioned about being informed by the superintendentthat he could notwork there ifhe did not sign Rather the question Hall was answeringdealt with occasionsbeforeFebruary 2nd (Emphasis added) Apparently the Commissiondid not appreciate the significance of the wording ofthe questionThe conflictsassertedby the Commissiondo not exist Itsconclusion based on its erroneous findings is entitledto no weight Halltestified in that proceedingthat the jig used for that job was defectivethat in hisopinion that is what causedthe problem that he could notlook at the frame after it issawedbecause he is in front of the machineand the frame after it is cut comesout of the back of themachine thatleadman Halsey wasin the back of the machinetaking the frames outafter theywere sawedthatyou wouldnever getitdone if you wentback there and lookedat all of itthat leadman Halseywas catchingthem thatday offthe machinehe looked at every one of them piece bypiecehe said they was satisfactory and I wasn t gonna sign somethingthat he okayedhe showed it to the foremantwo or threetimes and hesaid it wasokay and hecaught them that he has usedthe defective jigfor 2 or 3 yearsand that consequentlythe cutshave always vaned thathe has told his supervisors aboutthe problemsince he began using thejigand thatwhen he toldFreeman Halsey and Musser about the jigthey all toldhim that itwould dopolicy changein an unfair labor practice charge thatHall should not be allowed to ripen a lawful qualitywarning into a discharge,and that Respondents totallack of animus toward Hall is amply demonstrated inCallen s testimony,treated infra that Hall was informedthat if he reapplied for his job before it had been filledhe would be working todayI do not credit the testimony of Mabe that he did nottell anyone in Respondents management about his verbalexchange with Hall in Miller s store Saturday night, January 31,until he was asked about it by Barbara MillerMabe claims that he did not tell Respondents management before that because he did not figure it was a concern of themHe did not testify that when Miller askedhe told her that it was not a concern of hers Perhaps heviews volunteering information and being asked about itdifferentlyMabe is one of Respondents supervisors Itborders on the absurd for him to be asserting that he figured that those acts involved in the attempted unionization of Respondents two involved plants would be of noconcern to it It must be concluded that when this supervisor knew the extent of Hall s union activities Respondent knew Knowledge of a supervisor about an employee s union activity is imputable to a respondentAlabamaTextile Produce164 NLRB 88 (1967)The supervisors versions of what occurred in the February 2 meeting with Hall differ All the individualsagree regarding the following(1)Musser did not writeout Halsey s warning first (2) Musser did not specificallystatewhile Hall was in the room that Musser was evengoing to give Halsey a warning(even if Musser saidyou all it would not necessarily follow that he meantother than Hall alone since Musser gave no other indication that such was the case Moreover the other supervisor, Testerman testified about a quality warning and notqualitywarningsHalsey did not testify that anythingthatMusser said before Hall left the meeting would haveindicated that Halsey also was receiving a quality warning) and(3)Musser did not write out both warnings andthen present them to Halsey and Hall at the same timefor their signaturesMusser never specifically deniedHall s testimony that Musser knew about the problem asthe frames were being mitered This meeting occurredonly 5 days after Plant Manager Callen told Hall that hehad been advised to fire a son of a bitch and his wifebothbecause the husband had engagedin union activityHall had to wonder whether he was being set up tobe fired(Musser s testimony that a quality warning isnot used as justification for termination even if credited-Respondent did not specify what the poor performances were on Respondents Exhibit 13-does notdemonstrate that Hall knew this and could have reliedon this past position of Respondent It would be speculation either way viz that he would be fired after signingor that he would be allowed to stay after signing)Musser s claim that he only brought up company policyafter Hall turned in his calipher and ruler is not creditedMusser s testimony is not credited that he said onlywellyou know our policyThe other supervisorpresent,Testerman testified that after Hall refused tosign and before he turnedin his calipher and ruler AMERICAN FURNITURE CO429Musser saidYou knowit iscompany policyto sign(Emphasis added) Halsey gave the same testimonyMusser was not giving Hall a choice to stay even if hedid not sign the warning Hall is credited with respect tohis testimony that Musser said that if you do not sign ityou do not work here Hall was unlawfully dischargedHe engaged in union activity Respondent knew, andthere was antiunionanimus onthe part of RespondentRespondent has not demonstrated that it has ever firedanyone else for refusing to sign a warning There was nobusiness justification for discharging Hall and since Respondent sticks to its position that Hall quit, it has notdemonstrated that Hall would have been fired for anyother reason than his union activityLarry Hall returned to the plant the next day, February 3 He testified that he asked Plant Manager Callenfor the necessary documentation to draw unemployment,thatCallen said,No, when you refused to sign thatwarning you automatically quit , that he told Callen thatHall did not quit and Callen saidYes you did andthat he then left the plant Callen testified that Hall askedfor a layoff slip so he could draw unemployment, andthat he told Hall no because his record showed that HallquitHall is credited This was the position Respondenttook on February 2 and it continued to maintain this positionOn February 4 Browning went to see Barbara MillerHe testified that she told him that she could not releasethe information to him if anybody else had ever beenwarned or fired over stopping up the hog that when heasked for his job back she told him that he could refilean application in 30 days and that Respondent never offered him his job backOn February 5 Larry Hallagainspoke to Callen Halltestified thatwhen he asked Callen for his job backCallen said that he had replaced him that if he had comein a couple of days before Callen would have consideredit,and that if Callen had been there on February 2 itwould not have happened Respondent has not offeredHall his job back Callen testified that he told Hall thathe was sorry but that he had been replaced and therewere no openings for him at that timeWhen he received his 30 day review in February,McGhee was again denied a raise because he was supposed to report for work on a Saturday he did notshow, and he did not call in He received a discipline (RExh 14) because he agreed to work 5 hours on a Saturday and then did not showLinda Atwell and Heath, both employees of Respondent at Chilhowie received warnings on February 13which they refused to sign (R Exhs 7 and 10 respectively)Barbara Miller subsequently told both of these employees that they did not have to signParagraph 14(a) of the amended complaint alleges thatRespondent, acting through Supervisor Rouse, on orabout February 18, at the cabinet room department ofthe Chilhowie plant, interrogated employees regarding aunion meetingJames Stewart testified that on February17 Rouse approached him and asked him if there was aunion meeting at the Lions Club on February 18 andthat he told Rouse not that I know ofRouse admittedthispointing out that Stewart is a friend of his stepsonContrary to the assertions of Respondent in brief this allegation should not pursuant toSunnydaleMedicalClinicsupra be dismissed Here there is a history of employer hostility toward or discrimination against unionsupporters The nature of the question was not general itdealtwith a very important union activity that mighthave involved other employees Although Stewart was afriend of Rouse s stepson this was not a casual conversation between a supervisor and an employee who workclosely togetherRather, it was an on the job interrogationbetween the plant supervisor and an employeeStewart, a former high school athlete of some renown inthat area, might be reluctant to admit that he felt intimidated or threatened by Rouse Nonetheless, consideringallthecircumstancesthe interrogation reasonablytended to restrain coerce, or interfere with the rightsguaranteed by the Act This interrogation was a violation of the ActSimmons an employee at Respondents Marion plant,testified that she received flyers in the plant about employees against the union meeting to be held February 18(RExhs 23-25) Simmons also testified that the dayafter the February 18 meeting her foreman, James Cook,gave her a flyer, which thanked employees for attendingthe meeting, and that Cook told her that Callen said tothank everyone for coming to the meeting the nightbefore Some time in March McGhee received a 10 centan hour raiseParagraphs 14(b) and (c) of the amended complaint alleges that on or about March 26 Rouse, in the rub roomof the Chilhowie plant respectively, interrogated employees about the union sympathies of other employeesand created the impression of surveillance of the unionactivities of employeesGoodman an employee at theChilhowie plant testified that on February 26 Rousestruck up a conversation with him on the job that PlantSuperintendent Rouse asked him if he had heard anyunion talk to which he answered no that Rouse thensaid that he wished that James and Susie wasn t involved in the union, that he liked them very well' andthat at that time the Company did not have any way ofknowing how he felt about the Union Rouse deniedthese allegationsThe General Counsel on brief, contends that according to the testimony of GoodmanRouse conducted an unlawful interrogation and, apparently referring to Sue Armstrong and another employeesuggested his disapproval of their involvement with theUnion Respondent argues, on brief that Goodman demonstrated his ill concealed hostility toward Respondentwhen he testified I would like to see that plant have topay out their butt for the way they ve done me , thatGoodman conceded that he really did not read his affidavit to the Board carefully before signing it, and that thisallegation should be dismissed because it simply did nothappenGoodman s testimony on this point is not creditedNotwithstanding the fact that Rouse, as he himselfadmits had already interrogated an employee, Goodman,with his outburst, demonstrated that he had some verystrong feelings about Respondent His expressed feelingsof hostility cast a cloud over his testimony to such anextent that I do not believe that it can be relied on in 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthese circumstances Paragraphs 14(b) and (c) will be dismissedParagraph 27 of the amended complaint alleges that onMarch 31 Respondent unlawfully discharged Janie GillespieShe was terminated for allegedly failing to callher March 30 absence in by 9 am Both the employeehandbook (R Exh 3) and the company rules posted onbulletin boards since 1982 (R Exh 4) (it is the first rulestated in the posting) stateABSENCE FROM WORKIt isthe responsibility of each employee to notify his [ortheir' in the posted rule] immediate supervisor prior to9 00 a m every day that it is absolutely necessary to beabsent'Gillespie received two prior warningswhichspeak to the call in time The first, dated October 28,1986 (R Exh 5(d)), which she signed statesAnymoreabsences we consider to be excessive with or withoutexcuse will be grounds for termination You have tocall in before 9 00 AM every dayThe second (RExh 5(g)) dated February 3, 1987 which she refused tosign, statesAny further absence without calling in by9 00 a in will result in disciplinary action up to and ineluding termination ' Barbara Miller testified that underRespondents progressive discipline system Gillespie hadbeen given two previous warnings for not reporting ontime and this, the third infraction, resulted in her termsnationGillespie testified that she did call in her absencebefore 9 a in on March 30 The General Counsel calledAnn Widener who assertedly was with Gillespie whenshe called inWidener was not a reliable witness, however,because she refused to be candid while testifyingabout her past experience with the law Secretary JoyceMiller testified that she received the absence call fromGillespie at 9 15 am and she recorded it (R Exh 36)Gillespie's foreman,RobertDorsey testified that hechecked with personnel at 9 am on March 30 and hewas advised that Gillespie had not called in yet BarbaraMiller sponsored (R Exh 38) shows that between July23, 1985 and October 6 1987, 14 employees, includingGillespiewere terminated for not reporting their absence on time The General Counsel, on brief, contendsthat it was Gillespie and Widener who testified accurately about this matter Respondent on brief, argues thatthe credible evidence is that Gillespie called in at 9 15a in and wasproperly terminated since she previouslyhad failed to call in on two occasions The GeneralCounsel has made a prima facie case in that he has demonstrated that Gillespie engaged in union activity Respondent knew, and there was antiunion animus on thepart of Respondent Gillespie is not credited regardingwhen she assertedly called in on March 30 and about hertestimony regarding the alleged nonverbal communication of Dorsey on March 31 His alleged nonverbal admission that she was being terminated because of herunion activity was of such importance that it would havebeen included in her subsequent affidavit to the Boardregarding her termination It was not It represents a belated attempt to bolster her position It also, howeverhelped undermine her credibility regarding this matterRespondent has terminated employees for this type ofconduct It had a business justification for the termination It did not violate the Act in terminating GillespieParagraph 21 of the amended complaint alleges that onor about April 2 Respondent permanently transferredParks from the job of production control clerk to thecabinet room Parks testified that she was permanentlytransferred on April 2 that there was a history of permanent transfers at Respondent prior to January 1987, andthat when she was transferred employees who had doneinspectionwork before did her inspection job BarbaraMiller sponsored an exhibit (R Exh 11) which showsthat 21 employees were transferred from one departmentto another in the 2 years prior to Parks transfer TheGeneral Counsel, on brief, contends that Parks permanent transfer reflects Respondents continuing animusagainst Parks fro her outspoken and conspicuous unionsympathiesRespondent, on brief, argues that the production control department in which Parks worked wasreuuced from eight to five employees that of the threeemployees transferred only one Parkswas involvedwith the Union and they were transferred out accordingto their company service, that there is a history of permanent transfers, and that Parks does not assert thatsome unspecified individual should have been transferredin her place Respondent has demonstrated that it had abusiness justification for this transfer and it appears thatitwould have been made whether Parks engaged inunion activity This allegation will be dismissedParagraph 18 of the amended complaint alleges that onor about April 23 McGhee testified on behalf of Browning at the latter s unemployment hearing Paragraph 19alleges that on April 25 Respondent issued an oral warning to McGhee McGhee testified that during the unemployment hearing he was asked what type of person Assistant Foreman Bennett was and he answered that Bennett is the type of person who will tell one person onething and another person something else that the nextday Bennett would not look at or speak to him, that thedays after that even though he did not have a wood boxbehind his saw, he cut some wood and the steps fell onthe floor behind the saw that after about 30 minutesthere were 12 to 15 pieces of wood laying on the floorthat Bennett got a wood box picked up the strips on thefloor and placed them in the wood box placed the woodbox behind McGhee s saw, and told McGhee that he didnot want to see him take that approach again that theguy standing next to him did not have a wood boxeitherand although his scraps went on the floor alsoBennett did not say anything to him and that Bennetttold him that if he had to he should get a cardboard boxand put the scraps in it and then dump it in the trashcanBennett testified that he did not know McGhee testifiedinBrowning s unemployment proceeding until Bennetttestified theGeneral Counsel on beef contends thatBennett s disparate singling out of McGhee demonstratesRespondents hostility toward activity protected by Section 8(a)(1) of the Act Respondent, on brief, argues thatBennett did not give McGhee an oral warning butrather itwasmerely a work directive that whatMcGhee observed was a foreman who was thoroughlyirritated by what McGhee said about his veracity thatbetween January 6 when McGhee commenced his unionactivity and April 25 he experienced no problems with AMERICAN FURNITURE COBennett,that the only problem came 2 days afterMcGhee impugned Bennett s veracity and that if there isanymotivation in Bennett s alleged mistreatment ofMcGhee on April 25 it is not for union activity, butsimply because Bennett was mad The only action takenagainstMcGhee subsequent to his testifying at theBrowning unemployment hearing was taken by a manwho McGhee,in effect,called a liar Bennett as notedabove,testified that at the time he did not know thatMcGhee testified in Browning's unemployment hearingIf one agrees with the position Respondent takes onbrief,then one must conclude that Respondent also, ineffect,concurs with McGhee s observation that Bennettis a liar,unless Bennett became aware of what McGheesaid but was not aware of where and under what circumstances he said it In my opinion,the position taken byRespondent on brief is correctWhat Bennett said toMcGhee was little more than an outburst,the taking advantage of an opportunity by Bennett to show his displeasure not at the fact that McGhee testified at thehearing but rather about what McGhee said about Bennett's veracity The outburst was not unlawful This allegation will be dismissedParagraph 23 of the amended complaint alleges that onor about April 30 employee Carol Sue Armstrong concertedly complained to Respondent regarding the working conditions of Respondents employees Paragraph 24alleges that on or about May 4 Respondent gave Armstrong the job of wiping excess filler in addition to herregular job of pulling six drawers and putting on andwiping off excess filler Paragraph 25 alleges that on orabout May 6 Respondent changed thejob of Armstrongfrom pulling drawers to dry wiping the backs of desksArmstrong testified that on April 30 she told SupervisorDorsey that she did not believe that Atwell had beenfairly treated when she was written up for substandardwork and a bad attitude,andThey stayed on her backall the time They wouldn t give her any help , thatDorsey said he relied on what the lead ladies told himand Atwell was not the only one to be written up forsubstandard work,that she then told Dorsey that he hadto write somebody else up to make it look good,that onher next workday,May 4,shewas transferred to aharder job viz pulling drawers and wiping excess fillerthat she told Assistant Foreman Carl Haynes that shecould not keep up with the two jobs,that at the time shewas not required at her usualjob, namely zip sandingbecause the suite of furniture being run did not require itthat she experienced the difficulty in keeping up whenthe employee assisting her was given another job for 45minutes, that she never saw one person pull drawers andwipe excess filler,that for 45 minutes she was handlingwhat was normally a two personjob, and that subsequently she was assigned to dry wipe which was aharderjob than zip sanding Dorsey testified that he didhave a conversation with Armstrong on April 30 aboutAtwell,thatArmstrong said that she thought thatDorsey treated Atwell unfairly and that there have beenother times when an employee pulled six drawers andwiped excess filler Three other employees,Joy HarrisPeggy Borders and Linda Olinger,testified that therehave been occasions when they have pulled six drawers431and wiped filler and had a hard time keeping up Onbrief,theGeneral Counsel contends that putting Armstrong into more disagreeable work then she normallyperformed appears to be a classic example of retaliationfor protected activityRespondent on brief argues thatArmstrong was not engaged in protected concerted activitywhen she spoke to Dorsey about his treatment ofAtwell,but rather she was as she herself testified,merely expressing her opinion,and that other employeeshad done the job Armstrong complained about forlonger periods It appears that the transfer from hernormaljob of zip sanding on May 4 did not occur forany reason other than that her services as zip sanderwere not required on the suite being run In other words,Armstrong was going to be transferred on May 4 whether she engaged in protected conduct before that There isno complaint about thejob she was assigned on May 4Rather the complaint stems from the fact that for 45minutes she was left alone to perform the function assignedThe General Counsel does not refute the factthat there was a genuine need to have the employee whowas assisting Armstrong do something else for 45 minutesMoreover,other employees testified that they performed the same function that Armstrong complainsabout for a lot longer than 45 minutesWhen Armstrongwas subsequently assigned to dry wipe it does not appearthat her zip sandingjob was available or at least theGeneral Counsel did not make this showing Transfersare commonplace at Respondent, especially when thefunction normally performed by the employee is notneeded on the particular suite being run It cannot reasonably be expected that when such transfers occur theywill be to easier jobs or at least to jobs that have approximately the same level of difficulty as the employeesnormaljob The General Counsel has not demonstratedthat the two involved changes were unlawful There isno need,therefore to go into the question of whetherArmstrong was engaged in protected concerted activityon April 30 The allegations will be dismissedParagraph 22 of the amended complaint alleges that onor about May 5 Respondent gave Parks an evaluation inwhich she was rated substandard in cooperation andhousekeepingGeneral Counsels Exhibit 14 is an hourlyemployee merit review for Parks dated May 4 Parks received a standard rating for all the categories listedexcept three,namely, she received a below standardrating for cooperation and for safety and housekeepingand a poor rating for attendance Parks testified regarding this review that she was called into Bill King soffice and he and Rouse were there, that King saidWe ve got your review hereWe re going to giveyou a load of sensethat she asked why she received a below standard rating for safety,that the handwritten word `housekeepingwas not on the form at thetime that King said that it referred to housekeeping andthe word housekeeping"was subsequently added andthat she did not see a below standard rating on the formfor cooperation Barbara Miller testified that she was familiar with the fact that Parks was rated as substandardin housekeeping and cooperation,that the rating had abearing on the amount of increase Parks received that 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDParks foreman King, would be the person to ask on theexact details on the cooperation rating, that all the employees in the cabinet room receive substandard housekeeping ratings, and that over the 1 year period covered,September 1986 to September 1987, a number of employees, as shown in Respondent's Exhibit 12, received substandard ratings in cooperation and/or safety On brief,the General Counsel, contends that notwithstanding thestatement of Miller as described above Parks foremanwas not called to explain the details on the cooperationrating and that Respondent has not brought forward evidence that would rebut the likelihood that inview of its dealings with Parks in January and April, asdescribed above its unfavorable appraisal of May 1987reflected its continuinganimusagainst her outspoken andconspicuousunionsympathiesRespondent, on brief,argues that Parks has received a number of writtenwarnings, including one in 1986 for lack of cooperationwith other employees, that as demonstrated by Respondent'sExhibit 12, Parks was not singled out, that at thesame time she was rated substandard on May 5 she wasalso given a raise, that the 11 cent an hour increase shereceived took her to I cent of the maximum rate of herjob,26 and that the rating she received was for instructional purposes only The General Counsel has made aprima facie case in that Parks engaged in union activity,Respondent knew, and there was antiunion animus onthe part of Respondent On the other hand, Respondentdoes not come forward with evidence to show that therewas lawful justification for the rating Respondent witnessBarbara Miller testified that Parks foreman wouldbe the one to explain the rating Parks foreman did nottestify, however, and no one explained what King meantwhen he told Parkswe re going to give you a load ofsenseMiller s explanation about the housekeepingrating is nothing more than a conclusionary statement onher part and the basis for her conclusion was not explicitly given In short on this record there is no justification for the below standardratingsSuch ratings wereunlawfulWhile Miller testified that the rating had abearing in the amount of increase that Parks received,the 11 cent an hour increase she received is in line withher prior increase that was given before her union activityParagraph 13 of the amended complaint alleges that onor about May 11, Respondent, acting through specifiedsupervisors at theMarion plant, interferedwith restrainedand coerced its employees in the exercise oftheir rights guaranteed by Section 7 of the Act by interferingwith the handbilling for organizational purposesby representatives of the Union through the followingactions (a) gathering at the site of the handbilling, (b) directing the traffic of the employees leaving the premisesby carso asto discourage the employees from stoppingto receive a handbill, (c) telling employees leaving thepremises by car that Respondent did not care if employees ran over the union representatives (d) telling employees leaving the premises by car to go ahead and runover the union representatives, and (e) telling employees26 According to Parks hourlymeritreview form her rate went from$5 49 to $5 60 Also according to the form themaximum rate is $6 51not to stop and not to take the Union s literature EarlHearn, who is a union representative, testified that onMay 11 he handbilled at the exit of Respondent s Marionplant, that he was accompanied by two other union representatives,Roger White and Gary Hawthorne, that at3 30 p in the employees left the plant, that he handedout the Union's leaflet (G C Exh 6) that of the first 40cars that exited from the plant about every other onewould take a handbill, and Plant Manager Callen, Assistant Plant Manager Musser, and several other supervisorscame out to the exit gate that about 20 to 30 percent ofthe cars had left the plant when Callen came to the exit,thatCallen began to direct traffic, that after Callen arrived on the scene he gave out only one or two handbillsto the occupants in the rest of the cars that left the plantthat afternoon, that Callen told the drivers in the exitingcarshurry upbe careful when you go out into thestreet , that in response to a question from the occupantsof one of the exiting cars Callen said,As far as I in concerned you can run over the son of a bitches and thathe was standing no more than 12 to 15 feet from CallenHawthorne testified that when Callen and the other supervisors arrived at the gate about 25 percent of the vehicles in the lot had exited, that twice Callen told occupants of exiting cars togo ahead and run over theS 0 B s , that he was standing 10 feet from Callen andthatwhile he handbilled every other car before Callenarrived on the scene, he only gave out one handbill afterCallen arrived Two of Respondents Marion employeesalso testified about this incidentGinger Hall testifiedthat Callen was telling the occupants of the exiting carsdon t stop, go on watch out for traffic we don t wantno one getting hit here today , and that she did notrecall since she went to work for Respondents in 1984members ofmanagementon snow days assisting cars toget onto the highway Simmons testified that Callen toldher as she drove out the exit do not stop that nonetheless she did stop so that she could see if there were anyvehicles coming that the driver of the car ahead of herstopped and looked before entering the highway but theother drivers she saw justwent on through and thatshe did not recall ever seeing supervisors at the gate directing traffic before this and she has worked at thisplant since 1981Callen testified that approximately 160vehicles park in the Marron plant parking lot on a dailybasis, that he went to the main gate on May 11 becausehe did not want anyone to get hurt that in his opinionthe handbillers were impairing the vision of the driverswho wanted to pull out onto the highway, that severaltimesin the past he has assisted vehicles pull out duringsnowstorms, and that he did not tell his employees togo ahead and run these son of a bitches over, butrather several of his employees asked,Bill isitokay if Irun over the son of a bitches to which he repliedHeyyou re driving the car, don t hurt yourself or your vehicleVirginia State Police Trooper Tom Hutton testifiedthat vehicles existing the involved plant are required bylaw to stop before entering the highway even thoughthere is no stop sign at that location that if the occupants of the vehicle were handbilled when they stoppedthere would be no problem but the handbiller depending AMERICAN FURNITURE CO433on where he was standing might interfere with the visibility of the driver, and that if someone told the driversnot to stop he would, in effect, be telling the drivers toviolate the law The General Counsel on brief, contendsthat if anything Callen's action created, rather thanaverted, a traffic hazard and while Callen did nothing topromote safety, he quite effectively thwarted the handbillingRespondent, on brief, argues that to attribute theemployees lack of interest in the union handbills to Callen s traffic direction,which flowed from a concernabout his employees, is specious, that Callen's above described joking retorts are protected under Section 8(c) ofthe Act, that Respondent's right to safely monitor its employees exiting overnded the Union s right to handbill atthat time and at that place, and that if the presence ofRespondentsmanagementimpacted on employees desires to take handbills, that too is subordinate to Respondent s right to govern the traffic flow from theplantRespondent citesSouthwire Co,277 NLRB 377(1985),which assertedly held that a management officialmerely observing union handbilling with no ostensiblepurpose is permissibleThe involved issue inSouthwireCo, supra was surveillance Here the question is whether Respondent unlawfully interfered with handbilling fororganizational purposes In my opinion it did This is notmerely a question of the presence of Callen and the othersupervisors It turns on what Callen did and said once hegot to the gate It would have been one thing if hemerely stood there It is quite another when he went sofar as to direct an employee to violate the law by notstopping before going out onto the highway Callen hadone purpose He did not want his employees to take thehandbillsOnce again he let his antiunion animus get thebest of him Whether his version or the testimony of theothers present is credited regarding who said what aboutrunning people over matters little (Callen is not credited) By his conduct combined with his words, Calleninterferedwith the handbilling for organizational purposesWhere as here, the handbilling occurs in the openjust beyond the Company s front gate I do not believethat a gathering of supervisors, without more, on Respondent s property near the site of the handbilling necessarily interfereswith the handbillingAlso since thegathering had nothing to do with Callen s words and actions (Callen was not part of the gathering since he stoodon the opposite side of the gate from the gathering) it isin no way a part of Callen s unlawful conduct The witnessestestified that the individual supervisors in thisgathering did or said nothing In these circumstancespresence alone does not constitute interferenceConsequently, paragraph 13(a) of the amended complaint, asdescribed above will be dismissedCONCLUSIONS OF LAW1The Respondentisanemployer engaged in commerce within the meaning of Section 2(2) (6), and (7) ofthe Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3Respondent engaged in the following unfair laborpracticeswithin the meaning of Section 8(a)(1) of theAct by(a) Interrogating its employees regarding union meetrags(b)Maintainingand enforcing a no solicitation or nodistribution rule selectively and disparately(c) Interfering with handbilling for organizational purposes(d)Keeping under surveillance a meeting duringwhich employees were engaged in union activities(e) Threatening employees with unspecified reprisals inorder to discourage their participation in union activities(f)Telling employees that it had no intention of accepting the Union, and thereby informing the employeesthat it would be futile for them to select the Union astheir collective bargaining representative(g) Threatening employees by indicating that it woulduse dishonestmeansto curb their union support(h) Threatening employees that work would be transferred away from the plant should they select the Unionas their collective bargaining representative(i)Interrogating employees and creating the impression of surveillance of their union activities0) Threatening employees with discharge because oftheir activities on behalf of the Union4 Respondent engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act by(a)Denying employee Michael McGhee a raise onJanuary 8, 1987(b)Giving employee Debra Parks an evaluation inwhich she was rated substandard in cooperation andhousekeeping(c) Issuing written warnings to employees Debra Parkson January 12, to Janie Gillespie on January 21, and toDavid Browning on January 9 and 14, 1987(d)Discharging employees David Browning on January 30 and Larry Hall on February 2 19875Except as specifically found, Respondent engaged inno other unlawful conduct6The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices it will be directed to cease and desistfrom engaging in such conduct and take affirmativeaction,more fully described below designed to effectuate the policies of the ActRespondent will be directed to offer David Browningand Larry Hall reinstatement to their former positionsand to make them whole for any loss of earnings theymay have suffered by reason of the above described unlawful actions by making payments to them of a sum ofmoney equal to that which they normally would haveearned had Respondent not engaged in the above described unlawful action,with backpay and with interestas computed inNew Horizonsfor theRetarded,283NLRB 1173 (1987) 27 Respondent will be directed (a) to27 UnderNew Horizonsinterest is computed at the short term Federalratefor the underpayment of taxes as set out in the 1986 amendment to26 U S C § 6621 Interest accrued before January 1 1987 (the effectiveContinued 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpreserve and make available to the Board, on request, allpayroll records, and reports, and all other records necessary and useful to determine the amount of backpay duein compliance with this decision and Order, and (b) toremove from the personnel files of David Browning,Larry Hall, Debra Parks, and Janie Gillespie all docudate of the amendment)shall be computedasinFlonda Steel Corp231NLRB 651 (1977)ments related to those of Respondent's actions that weredetermined above to be unlawful labor practicesRespondent will be directed to make whole MichaelMcGhee for the Respondent's retaliatory denial of wageincreases by making payments to him of a sum of moneyequal to that which he would have earned had Respondent not engaged in the above described unlawful actionwith backpay and interest therein to be computed in themanner set forth in the next preceding paragraph[Recommended Order omitted from publication ]